
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


INTERCREDITOR AGREEMENT


        THIS INTERCREDITOR AGREEMENT, dated as of May 19, 2010, is by and
between: (i) WILMINGTON TRUST FSB, as Indenture Agent (in such capacity,
including any successor thereto in such capacity, the "Indenture Agent"), for
the benefit of the holders from time to time of the Indenture Obligations (as
defined below), and (ii) KEYBANK NATIONAL ASSOCIATION, as Credit Facility Agent
(in such capacity, including any successor thereto in such capacity, the "Credit
Facility Agent") for the benefit the holders from time to time of the Credit
Facility Claims (as defined below).

W I T N E S S E T H

        WHEREAS, pursuant to the Credit Agreement (as defined below), Kratos
Defense & Security Solutions, Inc., a Delaware corporation (the "Company"), and
the other Grantors (as defined below) have entered into the Credit Facility
Collateral Documents (as defined below) pursuant to which the Company and the
other Grantors have granted the Credit Facility Agent a security interest in the
Common Collateral (as defined below);

        WHEREAS, in connection with the Indenture, the Company and the other
Grantors have entered into the Indenture Collateral Documents (as defined below)
pursuant to which the Company and the other Grantors have granted the Indenture
Agent a security interest in the Common Collateral; and

        WHEREAS, it is a condition precedent to each of the effectiveness of the
Credit Agreement and the issuance of the Notes (as defined below) under the
Indenture (as defined below) that the parties hereto enter into this Agreement
(as defined below);

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
and obligations herein set forth and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

        SECTION 1.    Definitions    

        (a)    Certain Definitions.    Unless otherwise defined herein, terms
that are defined in the UCC are used herein as so defined. As used in this
Agreement, the following terms have the meanings specified below:

        "Accounts" means accounts, as such term as defined in the UCC.

        "Affiliate" means, with respect to any specified Person, any other
Person who directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
The terms "controlling" and "controlled" have meanings correlative of the
foregoing.

        "Agreement" means this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

        "Bankruptcy Law" means Title 11 of the United States Code and any
similar Federal, state or foreign law for the relief of debtors.

        "Business Day" means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York, New York are required or authorized by
law or other governmental action to close.

        "Capitalized Lease Lien" means a Lien on fixed assets securing a
Capitalized Lease Obligation, provided that such Lien is limited to the purchase
price and only attaches to the property being acquired.

        "Capitalized Lease Obligation" means, at the time any determination is
to be made, the amount of the liability in respect of a capital lease that would
at that time be required to be capitalized on a

--------------------------------------------------------------------------------




balance sheet prepared in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

        "Capital Stock" means (a) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
each class of common stock and preferred stock of such Person, (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person, and (c) any warrants, rights or options
to purchase any of the instruments or interests referred to in clause (a) or
(b) above.

        "Cash Management Obligations" means, with respect to any Person, all
obligations (including fees, expenses and overdrafts and related liabilities) of
such Person to any other Person that arise from credit cards, stored value
cards, credit card processing services, debit cards, purchase cards (including
so called "procurement cards" or "P-cards"), treasury, depositary or cash
management services, including in connection with any automated clearing house
transfers of funds, or any similar transactions.

        "Commodity Agreement" means any hedging agreement or other similar
agreement or arrangement designed to protect the Company or any "Restricted
Subsidiary" (as such term is defined in Exhibit A hereto) of the Company against
fluctuations in commodity prices.

        "Common Collateral" means all of the assets of any Grantor, whether now
owned or hereafter existing and whether real, personal or mixed.

        "Collateral Agent" means WILMINGTON TRUST FSB and any successor thereto
as set forth in the Indenture.

        "Company" has the meaning set forth in the preamble.

        "Credit Agreement" means the Credit and Security Agreement, dated as of
May 19, 2010, by and among the Company, the Credit Facility Agent and lenders
from time to time party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

        "Credit Facility Agent" has the meaning set forth in the preamble.

        "Credit Facility Cash Management Obligations" means any Cash Management
Obligations secured by any Common Collateral under the Credit Facility
Collateral Documents.

        "Credit Facility Claim Holder" means any holder of a Credit Facility
Claim, including the Credit Facility Agent.

        "Credit Facility Claims" means (a) Indebtedness under the Credit
Agreement (including Protective Advance Obligations), (b) the Credit Facility
Cash Management Obligations and the Credit Facility Hedging Obligations, and
(c) all other Obligations of the Company and the other Grantors under the
documents relating to Indebtedness described in clauses (a) and (b) above;
provided that, notwithstanding the foregoing, the aggregate principal amount of
all such Indebtedness (excluding Credit Facility Hedging Obligations and Credit
Facility Cash Management Obligations but including the principal amount of all
Protective Advance Obligations) that exceeds the Maximum Credit Facility
Principal Amount (and any interest thereon) shall not constitute Credit Facility
Claims (all such excess principal and interest thereon are referred to herein as
"Excess Credit Facility Claims").

        "Credit Facility Collateral Documents" means the Credit Agreement and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Credit Facility Claims or under which rights or remedies with
respect to such Liens are governed.

2

--------------------------------------------------------------------------------



        "Credit Facility Documents" means the Credit Agreement, the Credit
Facility Collateral Documents, and each of the other agreements, documents and
instruments (including each agreement, document or instrument providing for or
evidencing a Credit Facility Hedging Obligation or Credit Facility Cash
Management Obligation) providing for or evidencing any Obligation under the
Credit Agreement or any other Credit Facility Claim, and any other related
document or instrument executed or delivered pursuant to any Credit Facility
Document at any time or otherwise evidencing any Credit Facility Claims.

        "Credit Facility Hedging Obligations" means, collectively, any Interest
Swap Obligations that are permitted to be incurred under clause (4) of the
definition of the term "Permitted Indebtedness," Indebtedness under Currency
Agreements that are permitted to be incurred under clause (5) of the definition
of the term "Permitted Indebtedness" and Indebtedness under Commodity Agreements
that are permitted to be incurred under clause (14) of the definition of the
term "Permitted Indebtedness," in each case, that are secured by any Credit
Facility Priority Collateral under the Credit Facility Collateral Documents
pursuant to Liens subject to the Intercreditor Agreement.

        "Credit Facility Liens" means all Liens that secure Credit Facility
Claims.

        "Credit Facility Priority Collateral" means all of the Company's and
each other Grantor's existing and future (i) accounts, (ii) Receivables,
(iii) Inventory, (iv) deposit accounts and all cash, cash equivalents, checks
and other instruments on deposit therein or credited thereto, (v) securities
accounts and all Investment Property, cash and cash equivalents, (vi) lock boxes
and all cash, checks and other instruments on deposit therein or credited
thereto, (vii) General Intangibles, (viii) contract rights, instruments,
documents, chattel paper (whether tangible or electronic), drafts and
acceptances, and all other forms of obligations owing to the Company or such
Grantor, and (ix) all supporting obligations (other than with respect to
supporting obligations securing or guaranteeing licenses of intellectual
property granted to the Company and its Subsidiaries); together with all of the
Company's or such Grantor's ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by the Company or any Grantor or in which it has an interest), computer
programs, tapes, disks and documents and all proceeds and products of the
foregoing in whatever form, including: cash, deposit accounts (whether or not
comprised solely of proceeds), certificates of deposit, insurance proceeds
(including credit insurance), negotiable instruments and other instruments for
the payment of money, chattel paper, security agreements, documents, and tort
claim proceeds. Notwithstanding anything to the contrary in the preceding
sentence, (a) trademarks, licenses, trade names, patents, trade secrets, domain
names, and copyrights of the Company or any other Grantor, and general
intangibles necessary for the operation of the equipment, machinery and motor
vehicles (not constituting Inventory), including warranties and operational
manuals and similar items, (b) any Capital Stock of any Subsidiary of the
Company or any other Grantor (other than a Discontinued Subsidiary), (c) any
real property, equipment, machinery, apparatus, motor vehicles, fittings,
furniture, furnishings and fixtures, parts and accessories of the equipment, and
all replacements and substitutions therefor or accessions thereto owned by the
Company or any other Grantor (provided that, for the avoidance of doubt, this
clause (c) does not extend to the foregoing items that constitute Inventory of
the Company or any other Grantor, or items held for sale or lease by the Company
or any other Grantor), (d) supporting obligations securing or guaranteeing
licenses of intellectual property granted to the Company and its Subsidiaries,
and (e) the identifiable proceeds of each of the foregoing (including insurance
proceeds, eminent domain proceeds and condemnation proceeds for loss of the
foregoing) shall not constitute Credit Facility Priority Collateral.

        "Currency Agreement" means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any "Restricted Subsidiary" (as such term is defined in Exhibit A
hereto) of the Company against fluctuations in currency values.

3

--------------------------------------------------------------------------------



        "Customer" means the account debtor with respect to any Receivable
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Grantor, pursuant to which
such Grantor is to deliver any personal property or perform any services.

        "DIP Financing" has the meaning set forth in Section 6.1.

        "Discharge of Credit Facility Claims" means the payment in full in cash
of (a) the principal of and interest (including interest accruing on or after
the commencement of an Insolvency or Liquidation Proceeding, whether or not such
interest would be allowed in such proceeding) and premium, if any, on all
Indebtedness (including, without limitation, Credit Facility Hedging Obligations
and Credit Facility Cash Management Obligations) outstanding under the Credit
Facility Documents or, with respect to letters of credit outstanding thereunder,
delivery of cash collateral (in an amount of no less than 105% of the undrawn,
or drawn and unreimbursed, amount thereof) or backstop letters of credit in
respect thereof in compliance with the applicable Credit Facility Documents, in
each case after or concurrently with termination of all commitments to extend
credit thereunder, and (b) any other Credit Facility Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid.

        "Discharge of Indenture Obligations" means the earliest to occur of:
(A) the payment in full in cash of (a) the principal of and interest (including
interest accruing on or after the commencement of an Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such proceeding)
and premium, if any, on all Indebtedness outstanding under the Indenture
Documents, and (b) any other Indenture Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid; (B) the Company's exercise of its legal defeasance option or covenant
defeasance option as described in and in accordance with Section 8.01 (Legal
Defeasance and Discharge) of the Indenture; and (C) the satisfaction and
discharge of the Indenture in accordance with Section 8.02 (Satisfaction and
Discharge) thereto.

        "Discontinued Subsidiary" has the meaning ascribed to such term as set
forth in Exhibit A hereto.

        "Disqualified Capital Stock" means that portion of any Capital Stock
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event (other than an event that would
constitute a Change of Control), matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the sole option
of the holder thereof (except in each case, upon the occurrence of a Change of
Control (as such term is defined in Exhibit A hereto)) on or prior to the first
anniversary of the final maturity date of the Notes for cash or is convertible
into or exchangeable for debt securities of the Company or its Subsidiaries at
any time prior to such anniversary.

        "Equipment" means, as to each Grantor all of such Grantor's equipment
(as defined in the UCC), whether now owned or hereafter acquired and wherever
located, including all machinery, apparatus, motor vehicles, fittings,
furniture, furnishings, fixtures, parts, accessories and all replacements and
substitutions therefor or accessions thereto.

        "Equity Interests" means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

        "Excluded Assets" include:

        (1)   vehicles and other items covered by certificates of title or
ownership to the extent that a security interest cannot be perfected solely by
filing a UCC-1 financing statement (or similar instrument);

        (2)   leasehold interests in real property with respect to which the
Company or any Guarantor is a tenant or subtenant;

4

--------------------------------------------------------------------------------



        (3)   any asset or property right of any nature if the grant of such
security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of such asset or property right or the loss of
use of such asset or property right or (B) a breach, termination or default
under any lease, license, contract or agreement, other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity, to which the Company or Guarantor
is party;

        (4)   any asset or property right of any nature to the extent that any
applicable law or regulation prohibits the creation of a security interest
thereon (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity)

        (5)   any applications for trademarks or service marks filed in the
United States Patent and Trademark Office (the "PTO") pursuant to 15 U.S.C.
§1051 Section 1(b) unless and until evidence of use of the mark in interstate
commerce is submitted to the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or
Section 1(d);

        (6)   the voting Capital Stock of any Foreign Subsidiary (as such term
is defined in Exhibit A hereto) in excess of 65% of all of the outstanding
voting Capital Stock of such Foreign Subsidiary;

        (7)   property and assets owned by the Company or any other Grantor that
are the subject of Permitted Liens described in clause (6) or (7) of the
definition thereof for so long as such Permitted Liens are in effect and the
Indebtedness secured thereby otherwise prohibits any other Liens thereon;

        (8)   any Capital Stock or other securities of the Company's
Subsidiaries to the extent that the pledge of such securities results in the
Company being required to file separate financial statements of such Subsidiary
with the SEC, but only to the extent necessary for the Company not to be subject
to such requirement and only for so long as such requirement is in existence;
provided that neither the Company nor any of its Subsidiaries shall take any
action in the form of a reorganization, merger or other restructuring a
principal purpose of which is to provide for the release of the Lien on any
securities pursuant to this clause;

        (9)   any Capital Stock of any Discontinued Subsidiary; and

        (10) (i) deposit and securities accounts the balance of which consists
exclusively of (a) withheld income Taxes and federal, state or local employment
taxes in such amounts as are required to be paid to the Internal Revenue Service
or state or local government agencies within the following two months with
respect to employees of the Company or any other Grantor, and (b) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of the Company or any
Guarantor, and (ii) all segregated deposit accounts constituting (and the
balance of which consists solely of funds set aside in connection with) tax
accounts, and trust accounts,

        provided, that notwithstanding anything to the contrary in the
immediately preceding sentence, no asset described in clause (1) through
(10) above (other than clause (8)) shall constitute an "Excluded Asset" if such
asset is subject to a Permitted Lien described in clause (18) or (22) of the
definition thereof.

        "Excluded Capital Stock" means Capital Stock described in clause (8) of
the definition of Excluded Assets.

5

--------------------------------------------------------------------------------



        "Fair Market Value" means, with respect to any asset or property, the
price which could be negotiated in an arm's length, free market transaction, for
cash, between a willing seller and a willing and able buyer, neither of whom is
under undue pressure or compulsion to complete the transaction. Fair Market
Value shall be determined by the Board of Directors of the Company acting in
good faith and shall be evidenced by a Board Resolution of the Board of
Directors of the Company delivered to the Trustee; provided, that with respect
to any price less than $5.0 million only the good faith determination by the
Company's senior management shall be required.

        "General Intangibles" means, as to each Grantor, all of such Grantor's
now owned or hereafter acquired (i) general intangibles, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to such Grantor to secure payment
of any of the Receivables by a Customer (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables); and (ii) general intangibles, as
that term is defined in the UCC.

        "Grantors" means the Company and each Subsidiary of the Company that
guarantees any Credit Facility Claims or Indenture Obligations.

        "Guarantee" means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

        "Indebtedness" means with respect to any Person, without duplication:

        (1)   all obligations of such Person for borrowed money;

        (2)   all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

        (3)   all Capitalized Lease Obligations of such Person;

        (4)   all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations and all obligations
under any title retention agreement (but excluding trade accounts payable and
other accrued liabilities arising in the ordinary course of business that are
not overdue by 90 days or more or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and any
deferred purchase price represented by earn outs consistent with the Company's
past practice);

        (5)   all obligations for the reimbursement of any obligor on any letter
of credit, banker's acceptance or similar credit transaction, whether or not
then due;

        (6)   guarantees and other contingent obligations in respect of
Indebtedness referred to in clauses (1) through (5) above and clause (8) below;

        (7)   all obligations of any other Person of the type referred to in
clauses (1) through (6) which are secured by any Lien on any property or asset
of such Person, the amount of any such Obligation being deemed to be the lesser
of the Fair Market Value of the property or asset securing such Obligation or
the amount of such Obligation;

6

--------------------------------------------------------------------------------



        (8)   all Interest Swap Obligations and all obligations under Currency
Agreements and Commodity Agreements of such Person; and

        (9)   all Disqualified Capital Stock issued by such Person with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any.

For purposes hereof, the "maximum fixed repurchase price" of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to the Indenture, and if such price
is based upon, or measured by, the Fair Market Value of such Disqualified
Capital Stock, such Fair Market Value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

        "Indenture" means the Indenture dated as of May 19, 2010, by and among
the Company, the other Grantors party thereto, the Trustee and the Collateral
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

        "Indenture Agent" has the meaning set forth in the preamble.

        "Indenture Collateral Documents" means the Indenture Security Agreement,
the Indenture Mortgages and any other agreement, document or instrument pursuant
to which a Lien is granted by any Grantor to secure any Indenture Obligations or
under which rights or remedies with respect to any such Lien are governed.

        "Indenture Documents" means (a) the Indenture, the Notes, the Indenture
Collateral Documents and each of the other agreements, documents or instruments
evidencing or governing any Indenture Obligations and (b) any other related
documents or instruments executed and delivered pursuant to any Indenture
Document described in clause (a) above evidencing or governing any Indenture
Obligations thereunder.

        "Indenture Holders" means the Persons holding Indenture Obligations,
including the Noteholders, the Trustee and the Indenture Agent.

        "Indenture Liens" means all Liens that secure Indenture Obligations.

        "Indenture Mortgages" means a collective reference to each mortgage,
deed of trust, deed to secure debt and any other agreement, document or
instrument under which any Lien on real property owned by any Grantor is granted
to secure any Indenture Obligations or under which rights or remedies with
respect to any such Liens are governed.

        "Indenture Obligations" means all Obligations of the Grantors under the
Indenture Documents. Notwithstanding the foregoing, if the aggregate principal
amount of the Notes exceeds $225,000,000, then all such principal amounts in
excess thereof (and any interest thereon) shall not constitute Indenture
Obligations and shall be referred to herein as "Excess Indenture Obligations".

        "Indenture Priority Collateral" means all existing and future property
and assets owned by the Company and each other Grantor (other than Excluded
Assets (as defined below) and the Credit Facility Priority Collateral). The
Indenture Priority Collateral shall include, but will not be limited to, (i) the
Company's and each other Grantor's real property, equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings and fixtures, parts
and accessories of the equipment, and all replacements and substitutions
therefor or accessions thereto (provided that, for the avoidance of doubt, this
clause (i) does not extend to the foregoing items that constitute Inventory of
the Company or any other Grantor, or items held for sale or lease by the Company
or any other Grantor that in

7

--------------------------------------------------------------------------------




each case shall constitute Credit Facility Priority Collateral), (ii) the
Company's and each other Grantor's trademarks, licenses, trade names, patents,
trade secrets, domain names and copyrights, (iii) general intangibles necessary
for the operation of the equipment, machinery and motor vehicles (not
constituting Inventory), including warranties and operational manuals and
similar items, (iv) Capital Stock of each Subsidiary (other than any
Discontinued Subsidiary) owned by the Company or any such Grantor,
(v) supporting obligations securing or guaranteeing licenses of intellectual
property granted to the Company or any such Grantor, and (vi) all identifiable
proceeds of each of the foregoing (including insurance proceeds, eminent domain
proceeds and condemnation proceeds for loss of the foregoing).

        "Indenture Security Agreement" means the Security Agreement, dated as of
May 19, 2010, among the Company, the other Grantors and the Indenture Agent.

        "Insolvency or Liquidation Proceeding" means (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

        "Intellectual Property" means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, patents, patent applications, copyrights, licenses,
trademarks, trade names, trade secrets, mask work, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

        "Interest Swap Obligations" means the obligations of any Person pursuant
to any arrangement with any other Person, whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

        "Inventory" means, as to each Grantor all of such Grantor's now owned or
hereafter acquired inventory (as defined in the UCC) including goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Grantor's business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title or other documents
representing them; and (ii) inventory, as such term is defined in the UCC.

        "Investment Property" means, as to each Grantor, all of such Grantor's
now owned or hereafter acquired investment property (as defined in the UCC)
including securities (whether certificated or uncertificated), securities
entitlements, securities accounts, commodities contracts and commodities
accounts.

        "Lien" means any lien, mortgage, deed of trust, pledge, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof and any
agreement to give any security interest).

8

--------------------------------------------------------------------------------



        "Maximum Credit Facility Principal Amount" means the sum of (i) the
maximum aggregate principal amount of Indebtedness that is permitted to be
incurred by the Company or any Grantor pursuant to clause (2) of the definition
of the Permitted Indebtedness; plus (ii) the maximum aggregate principal amount
of Indebtedness that is permitted to be incurred by the Company or any Grantor
pursuant to the Consolidated Fixed Charge Coverage Ratio test set forth in the
covenant titled Limitation on Incurrence of Additional Indebtedness and Issuance
of Preferred Stock, as set forth in Exhibit A hereto; plus (iii) the maximum
aggregate principal amount of Indebtedness that is permitted to be incurred by
the Company or any Grantor pursuant to clause (15) of the definition of
Permitted Indebtedness; provided that, in the case of each of such clauses (ii)
and (iii), is permitted to be secured by a Lien permitted pursuant to
clause (22) of the definition of Permitted Lien.

        "Noteholders" means the Persons holding Notes (as such term is defined
in Exhibit A hereto) from time to time.

        "Notes" means (a) the    % Senior Secured Notes due 2017 issued by the
Company, and (b) any notes issued in exchange or replacement therefor pursuant
to the Indenture.

        "Obligations" means any and all (a) obligations with respect to the
payment of any principal of or interest (including interest accruing on or after
the commencement of any Insolvency or Liquidation Proceeding, whether or not a
claim for post-filing interest is allowed in such proceeding) or premium on any
Indebtedness under any of the Credit Facility Documents or any of the Indenture
Documents, as applicable, and any reimbursement obligation in respect of any
letter of credit, (b) obligations with respect to the payment of any fees,
indemnification obligations, damages, expense reimbursement obligations or other
liabilities payable under the documentation governing any Indebtedness, (c) any
obligation to post cash collateral in respect of letters of credit and any other
obligations, and (d) any Credit Facility Cash Management Obligations, Protective
Advance Obligations and Credit Facility Hedging Obligations.

        "Permitted Indebtedness" has the meaning ascribed to such term as set
forth in Exhibit A hereto.

        "Permitted Lien" has the meaning ascribed to such term as set forth in
Exhibit A hereto.

        "Person" means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

        "Pledged Collateral" means any Common Collateral the possession or
control of which is necessary to perfect or enhance the priority of a Lien
thereon under the Uniform Commercial Code.

        "Protective Advance Obligations" means all obligations of the Company
and any other Grantors with respect to the repayment of protective advances and
expenses incurred by the Credit Facility Agent and the Lenders to maintain,
protect or preserve the Common Collateral, or the rights of the Credit Facility
Agent and the Lenders under the Credit Facility Documents, and to enhance the
likelihood of, or to maximize the amount of, repayment of the Credit Facility
Claims or Indenture Obligations.

        "Purchase Money Lien" means a Lien of a Credit Facility Claim Holder on
property and equipment of the Company or any other Grantor that secures
Indebtedness of the Company or such Grantor to such Credit Facility Claim Holder
as part of a financing (including pursuant to a sale and leaseback transaction)
by such Credit Facility Claim Holder (so long as such financing does not involve
any Credit Facility Claims) for all or any part of the purchase price, or the
cost of installation, construction or improvement, of such property and
equipment, provided that such Lien is limited to the purchase price, only
attaches to the property being acquired and is perfected within 20 days of the
acquisition of such property.

        "Receivables" means, as to each Grantor, all of such Grantor's accounts,
contract rights, instruments (including those evidencing indebtedness owed to
such Grantor by its Affiliates),

9

--------------------------------------------------------------------------------




documents, chattel paper (including electronic chattel paper), General
Intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to such Grantor arising out
of or in connection with the sale or lease of Inventory or the rendition of
services, all supporting obligations, guarantees and other security therefor,
whether secured or unsecured, now existing or hereafter created.

        "Subsidiary" means, with respect to any Person, (a) any corporation of
which the outstanding Capital Stock having at least a majority of the votes
entitled to be cast in the election of directors under ordinary circumstances
shall at the time be owned, directly or indirectly, by such Person, or (b) any
other Person of which at least a majority of the voting interest under ordinary
circumstances is at the time, directly or indirectly, owned by such Person.

        "Trustee" has the meaning ascribed to such term as set forth in
Exhibit A hereto.

        "Uniform Commercial Code" and "UCC" mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

        (b)    Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall". The
word "from" shall be construed to have the same meaning as "from and including".
Each of the words "to" and "until" shall be construed to have the same meaning
as "to but excluding". The word "through" shall be construed to have the same
meaning as "to and including". Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person's successors and permitted assigns, (iii) any reference herein to the
Company or any other Grantor shall be construed to include the Company or such
Grantor as debtor and debtor-in-possession and any receiver or trustee for the
Company or any other Grantor, as the case may be, in any Insolvency or
Liquidation Proceeding, (iv) the words "herein", "hereof" and "hereunder", and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (v) all references herein
to Sections shall be construed to refer to Sections of this Agreement, and
(vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

        (c)    Headings.    The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

        SECTION 2.    Lien Priorities    

        2.1    Subordination    

        (a)   Notwithstanding the date, manner or order of grant, attachment or
perfection of any Liens granted to the Indenture Agent or the Indenture Holders
on the Credit Facility Priority Collateral or of any Liens granted to the Credit
Facility Agent or the Credit Facility Claim Holders on the Credit Facility
Priority Collateral and notwithstanding any provision of the UCC or any other
applicable law or the Indenture Documents or the Credit Facility Documents or
any other circumstance whatsoever, the Indenture Agent, on behalf of itself and
the Indenture Holders, hereby agrees that, so long as the Discharge of Credit
Facility Claims has not occurred: (a) any Lien on the Credit Facility Priority
Collateral now or hereafter held by or on behalf of the Credit Facility Agent or
any Credit Facility Claim Holders or any agent or trustee therefor securing any
Credit Facility Claims, shall be senior in all respects and prior to any Lien
thereon that secures any

10

--------------------------------------------------------------------------------






of the Indenture Obligations; and (b) any Lien on such Credit Facility Priority
Collateral now or hereafter held by or on behalf of the Indenture Agent or any
Indenture Holders or any agent or trustee therefor securing any Indenture
Obligations, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens thereon that secures any Credit Facility Claims.

        (b)   Notwithstanding the date, manner or order of grant, attachment or
perfection of any Liens granted to the Credit Facility Agent or the Credit
Facility Claim Holders on the Indenture Priority Collateral or of any Liens
granted to the Indenture Agent or the Indenture Holders on the Indenture
Priority Collateral and notwithstanding any provision of the UCC or any other
applicable law or the Credit Facility Documents or the Indenture Documents or
any other circumstance whatsoever, the Credit Facility Agent, on behalf of
itself and the Credit Facility Claim Holders, hereby agrees that, so long as the
Discharge of Indenture Obligations has not occurred: (a) any Lien on the
Indenture Priority Collateral now or hereafter held by or on behalf of the
Indenture Agent or any Indenture Holders or any agent or trustee therefor
securing any Indenture Obligations, shall be senior in all respects and prior to
any Lien thereon that secures any of the Credit Facility Claims; and (b) any
Lien on such Indenture Priority Collateral now or hereafter held by or on behalf
of the Credit Facility Agent or any Credit Facility Claim Holders or any agent
or trustee therefor securing any Credit Facility Claims, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens thereon that
secures any Indenture Obligations.

        (c)   For the avoidance of doubt, any Capitalized Lease Lien or Purchase
Money Lien granted by a Grantor to a Credit Facility Claim Holder (so long as
such Lien does not secure any Credit Facility Claims) shall have priority over
the Liens that secure the Indenture Obligations and the Credit Facility Claims,
and shall not otherwise be subject to the terms of this Agreement, but this
Section is not intended to amend, modify, waive or otherwise affect any covenant
contained in the Indenture limiting the ability of the Grantors to incur any
Indebtedness or to create any Liens.

        2.2    Prohibition on Contesting Liens    

        The Indenture Agent, for itself and on behalf of each Indenture Holder,
and the Credit Facility Agent, for itself and on behalf of each Credit Facility
Claim Holder, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity, perfection or
enforceability of a Lien held by or on behalf of any of the Credit Facility
Claim Holders in the Common Collateral or by or on behalf of any of the
Indenture Holders in the Common Collateral, as the case may be; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of:
(a) the Credit Facility Agent or any Credit Facility Claim Holder to enforce
this Agreement, including the priority of the Liens securing the Credit Facility
Claims as provided in Section 2.1(a); or (b) the Indenture Agent or any
Indenture Holder to enforce this Agreement, including the priority of the Liens
securing the Indenture Obligations as provided in Section 2.1(b).

        2.3    New Liens    

        (a)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, agrees that, so long as the Discharge of Indenture
Obligations has not occurred, it shall not obtain a Lien on any asset or
property of any Grantor unless the Company or the Credit Facility Agent shall
have provided the Indenture Agent with prior or substantially contemporaneous
written notice thereof .

        (b)   The Indenture Agent, on behalf of itself and the Indenture
Holders, agrees that, so long as the Discharge of Credit Facility Claims has not
occurred, it shall not obtain a Lien on any asset

11

--------------------------------------------------------------------------------






or property of any Grantor unless the Company or the Indenture Agent shall have
provided the Credit Facility Agent with prior or substantially contemporaneous
written notice thereof.

        (c)   To the extent the provisions in Section 2.3(a) and 2.3(b) are not
complied with for any reason, without limiting any other right or remedy
available to the Credit Facility Agent or the Indenture Agent, as applicable,
the Credit Facility Agent, on behalf of itself and the Credit Facility Claim
Holders, and the Indenture Agent, on behalf of itself and the Indenture Holders,
agree that any amounts received by or distributed to any of the Credit Facility
Claim Holders or the Indenture Holders pursuant to or as a result of any Lien
granted in contravention of this Section 2.3 shall be subject to Section 4.1.

        2.4    Perfection of Liens    

        None of the Credit Facility Claim Holders shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the Indenture Holders. None of the Indenture
Holders shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Common Collateral for the benefit of the Credit
Facility Claim Holders. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Credit Facility Claim
Holders and the Indenture Holders and shall not impose on the Credit Facility
Claim Holders or the Indenture Holders or any agent or trustee therefor, any
obligations in respect of the disposition of proceeds of any Common Collateral
that would conflict with the prior perfected claims therein in favor of any
other Person or any order or decree of any court or governmental authority or
any applicable law.

        SECTION 3.    Enforcement    

        3.1    Exercise of Remedies in Respect of Credit Facility Priority
Collateral    

        (a)   So long as the Discharge of Credit Facility Claims has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, (i) the Indenture
Agent and the Indenture Holders will not exercise or seek to exercise any rights
or remedies (including set-off) with respect to any Credit Facility Priority
Collateral that secures any Indenture Obligations, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), contest, protest or object to any foreclosure proceeding or action
brought by the Credit Facility Agent or any Credit Facility Claim Holder,
exercise any right under any Indenture Document or any lockbox agreement,
control agreement, blocked account agreement, landlord waiver or bailee's letter
or similar agreement or arrangement to which the Indenture Agent or any
Indenture Holder is a party relating to any Credit Facility Priority Collateral,
or exercise any other rights or remedies relating to the Credit Facility
Priority Collateral under the Credit Facility Documents or otherwise, or object
to the forbearance by the Credit Facility Claim Holders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Credit Facility Priority Collateral, and
(ii) the Credit Facility Agent and the Credit Facility Claim Holders shall have
the exclusive right to enforce rights, exercise remedies (including set-off and
the right to credit bid their debt) and make determinations regarding the
release, disposition, or restrictions with respect to the Credit Facility
Priority Collateral without any consultation with or the consent of the
Indenture Agent or any Indenture Holder; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Company or any
other Grantor, the Indenture Agent may file a proof of claim or statement of
interest with respect to the Indenture Obligations, subject to the limitations
contained in this Agreement, (B) the Indenture Agent may take any action (not
adverse to the prior Liens on the Credit Facility Priority Collateral that
secure the Indenture Obligations, or the rights of the Credit Facility Agent or
the Credit Facility Claim Holders to exercise remedies in respect thereof) in
order to preserve or protect its Lien on such Credit Facility Priority
Collateral so long as such action is consistent with the terms and limitations

12

--------------------------------------------------------------------------------






on the Indenture Agent and the Indenture Holders imposed by this Agreement, and
(C) the Indenture Agent may take any action to foreclose upon any such Credit
Facility Priority Collateral so long as (1) 180 days have elapsed from the date
that the Indenture Agent shall have given written notice to the Credit Facility
Agent of the occurrence of an Event of Default under and as defined in the
Indenture Documents, (2) the Credit Facility Agent is not diligently pursuing in
good faith the exercise of its enforcement rights or remedies against such
Credit Facility Priority Collateral at the end of such 180-day period, and
(3) the proceeds received by the Indenture Agent or any Indenture Holder in
connection with such foreclosure action by the Indenture Agent is applied
pursuant to Section 4.1; provided further that, to the extent the Credit
Facility Claim Holders are stayed or otherwise prohibited by law from exercising
such rights or remedies in respect of the relevant Credit Facility Priority
Collateral during such 180-day period, then the foregoing 180-day period shall
be automatically extended by the number of days of such stay or prohibition. In
exercising rights and remedies with respect to the Credit Facility Priority
Collateral, the Credit Facility Agent and the Credit Facility Claim Holders may
enforce the provisions of the Credit Facility Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the
Credit Facility Priority Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code and under the
comparable law of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

        (b)   The Indenture Agent, on behalf of itself and the Indenture
Holders, agrees that it will not take or receive, directly or indirectly, in
cash or other property or by setoff, counterclaim or in any other manner
(whether pursuant to any enforcement, collection, execution, levy or foreclosure
proceeding or otherwise), any Credit Facility Priority Collateral that secures
any Indenture Obligations or any proceeds of such Credit Facility Priority
Collateral, in each case (i) in connection with the exercise of any right or
remedy (including set-off) with respect to any such Credit Facility Priority
Collateral (or in respect of any such Credit Facility Priority Collateral in the
event of the occurrence of an Insolvency or Liquidation Proceeding with respect
to a Grantor), or (ii) in the event that the Company or any other Grantor is
liquidating Credit Facility Priority Collateral not in the ordinary course of
business and the Indenture Agent or the Indenture Holders receive the proceeds
thereof (other than proceeds received from the Company as payment of regularly
scheduled interest on the Notes); unless and until the Discharge of Credit
Facility Claims has occurred. Without limiting the generality of the foregoing,
unless and until the Discharge of Credit Facility Claims has occurred, except as
expressly provided in the proviso to the first sentence of Section 3.1(a) above,
the sole right of the Indenture Agent and the Indenture Holders with respect to
such Credit Facility Priority Collateral is to hold a Lien on such Credit
Facility Priority Collateral pursuant to the Indenture Documents for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Credit Facility Claims has occurred.

        (c)   Subject to the proviso to the first sentence of Section 3.1(a)
above and without limiting the effect of other provisions of this Agreement,
(i) the Indenture Agent, for itself and on behalf of the Indenture Holders,
agrees that the Indenture Agent and the Indenture Holders will not take any
action that would hinder any exercise of remedies undertaken by the Credit
Facility Agent under the Credit Facility Documents with respect to the Credit
Facility Priority Collateral, including any sale, lease, exchange, transfer or
other disposition of the Credit Facility Priority Collateral, whether by
foreclosure or otherwise, and (ii) the Indenture Agent, for itself and on behalf
of the Indenture Holders, hereby waives any and all rights it or the Indenture
Holders may have as a junior lien creditor to object to the manner in which the
Credit Facility Agent or the Credit Facility Claim Holders seek to enforce or
collect the Credit Facility Claims or the Liens

13

--------------------------------------------------------------------------------






granted in any Credit Facility Priority Collateral, regardless of whether any
action or failure to act by or on behalf of the Credit Facility Agent or Credit
Facility Claim Holders is adverse to the interest of the Indenture Holders.

        (d)   The Indenture Agent, on behalf of itself and the Indenture
Holders, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Indenture Document shall be deemed to restrict in
any way the rights and remedies of the Credit Facility Agent or the Credit
Facility Claim Holders with respect to the Credit Facility Priority Collateral
as set forth in this Agreement and the Credit Facility Documents.

        3.2   Exercise of Remedies in Respect of Indenture Priority Collateral

        (a)   So long as the Discharge of Indenture Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, (i) the Credit
Facility Agent and the Credit Facility Claim Holders will not exercise or seek
to exercise any rights or remedies (including set-off) with respect to any
Indenture Priority Collateral that secures any Credit Facility Claims, institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure), contest, protest or object to any foreclosure proceeding
or action brought by the Indenture Agent or any Indenture Holder, exercise any
right under any Credit Facility Document or any lockbox agreement, control
agreement, blocked account agreement, landlord waiver or bailee's letter or
similar agreement or arrangement to which the Credit Facility Agent or any
Credit Facility Claim Holder is a party relating to any Indenture Priority
Collateral, or exercise any rights or remedies relating to the Indenture
Priority Collateral under the Indenture Documents or otherwise, or object to the
forbearance by the Indenture Holders from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Indenture Priority Collateral, and (ii) subject to subsections (f), (g) and
(h) below, the Indenture Agent and the Indenture Holders shall have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and make determinations regarding the release,
disposition, or restrictions with respect to the Indenture Priority Collateral
without any consultation with or the consent of the Credit Facility Agent or any
Credit Facility Claim Holder; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company or any other Grantor,
the Credit Facility Agent may file a proof of claim or statement of interest
with respect to the Credit Facility Claims, subject to the limitations contained
in this Agreement, (B) the Credit Facility Agent may take any action (not
adverse to the prior Liens on the Indenture Priority Collateral that secure the
Credit Facility Claims, or the rights of the Indenture Agent or the Indenture
Holders to exercise remedies in respect thereof) in order to preserve or protect
its Lien on such Indenture Priority Collateral so long as such action is
consistent with the terms and limitations on the Credit Facility Agent and the
Credit Facility Claim Holders imposed by this Agreement, and (C) the Credit
Facility Agent may take any action to foreclose upon any such Indenture Priority
Collateral so long as (1) 270 days have elapsed from the date that the Credit
Facility Agent shall have given written notice to the Indenture Agent of the
occurrence of an Event of Default under and as defined in the Credit Facility
Documents (and so long as at the time such notice is given an Event of Default
under and as defined in the Indenture Documents shall have occurred and be
continuing), (2) the Indenture Agent is not diligently pursuing in good faith
the exercise of its enforcement rights or remedies against such Indenture
Priority Collateral at the end of such 270-day period, and (3) the proceeds
received by the Credit Facility Agent or any Credit Facility Claim Holder in
connection with such foreclosure action by the Credit Facility Agent is applied
pursuant to Section 4.1; provided further that, to the extent the Indenture
Holders are stayed or otherwise prohibited by law from exercising such rights or
remedies in respect of the relevant Indenture Priority Collateral during such
270-day period, then the foregoing 270-day period shall be automatically
extended by the number of days of such stay or prohibition. In

14

--------------------------------------------------------------------------------






exercising rights and remedies with respect to the Indenture Priority
Collateral, the Indenture Agent and the Indenture Holders may enforce the
provisions of the Indenture Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of the Indenture Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code and under the comparable law of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

        (b)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, agrees that it will not take or receive, directly or
indirectly, in cash or other property or by setoff, counterclaim or in any other
manner (whether pursuant to any enforcement, collection, execution, levy or
foreclosure proceeding or otherwise), any Indenture Priority Collateral that
secures any Credit Facility Claims or any proceeds of such Indenture Priority
Collateral, in each case in (i) connection with the exercise of any right or
remedy (including set-off) with respect to any such Indenture Priority
Collateral (or in respect of any such Indenture Priority Collateral in the event
of the occurrence of an Insolvency or Liquidation Proceeding with respect to a
Grantor), or (ii) in the event that the Company or any other Grantor is
liquidating Indenture Priority Collateral not in the ordinary course of business
and the Credit Facility Agent or the Credit Facility Claim Holders receive the
proceeds thereof (other than proceeds received from the Company as payment of
regularly scheduled interest on the Credit Facility Claims); unless and until
the Discharge of Indenture Obligations has occurred. Without limiting the
generality of the foregoing, unless and until the Discharge of Indenture
Obligations has occurred, except as expressly provided in the proviso to the
first sentence of Section 3.2(a) above, the sole right of the Credit Facility
Agent and the Credit Facility Claim Holders with respect to such Indenture
Priority Collateral is to hold a Lien on such Indenture Priority Collateral
pursuant to the Credit Facility Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of Indenture Obligations has occurred.

        (c)   Subject to the proviso to the first sentence of Section 3.2(a)
above and without limiting the effect of other provisions of this Agreement,
(i) the Credit Facility Agent, for itself and on behalf of the Credit Facility
Claim Holders, agrees that the Credit Facility Agent and the Credit Facility
Claim Holders will not take any action that would hinder any exercise of
remedies undertaken by Indenture Agent under the Indenture Documents with
respect to the Indenture Priority Collateral, including any sale, lease,
exchange, transfer or other disposition of the Indenture Priority Collateral,
whether by foreclosure or otherwise, and (ii) the Credit Facility Agent, for
itself and on behalf of the Credit Facility Claim Holders, hereby waives any and
all rights it or the Credit Facility Claim Holders may have as a junior lien
creditor to object to the manner in which the Indenture Agent or the Indenture
Holders seek to enforce or collect the Indenture Obligations or the Liens
granted in any Indenture Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the Indenture Agent or Indenture Holders is
adverse to the interest of the Credit Facility Claim Holders.

        (d)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Credit Facility Document shall be
deemed to restrict in any way the rights and remedies of the Indenture Agent or
the Indenture Holders with respect to the Indenture Priority Collateral as set
forth in this Agreement and the Indenture Documents.

        (e)   If the Indenture Agent or a purchaser at a foreclosure sale
conducted in foreclosure of any Lien held by the Indenture Agent takes actual
possession of any documentation of the Company or any other Grantor (whether
such documentation is in the form of a writing or is

15

--------------------------------------------------------------------------------






stored in any data equipment or data record in the physical possession of the
Indenture Agent or the foreclosure purchaser) that does not constitute Indenture
Priority Collateral, then Indenture Agent or such foreclosure purchaser shall
promptly deliver to the Credit Facility Agent all of such documentation that
does not constitute Indenture Priority Collateral.

        (f)    The Indenture Agent hereby consents to allow the Credit Facility
Agent and its officers, employees and agents reasonable and non-exclusive access
to and use of any real property, equipment and fixtures of any Grantor, for a
period not exceeding 180 days; provided, that, to the extent the Credit Facility
Agent is stayed or otherwise prohibited by law from exercising such rights or
remedies in respect of the relevant Credit Facility Priority Collateral during
such 180-day period, then the foregoing 180-day period shall be automatically
extended by the number of days of such stay or prohibition (the "Processing and
Sale Period"), as necessary or reasonably appropriate to remove or sell, in any
lawful manner, any Credit Facility Priority Collateral, subject to the following
conditions and limitations:

          (i)  The Processing and Sale Period shall commence on the date that
the Indenture Agent shall have given the Credit Facility Agent notice of the
occurrence of an Event of Default and the Indenture Agent's intention to
commence its exercise of remedies subject to the terms of this Agreement under
and as defined in the Indenture and shall terminate on the earlier to occur of
(A) the day which is 180 days (as may be extended as provided in Section 3.2(f)
above) thereafter, and (B) the Discharge of Credit Facility Claims.

         (ii)  Each of the Indenture Agent and foreclosure purchaser shall be
entitled, as a condition of permitting such access and use, to receive written
confirmation from the Credit Facility Agent that:

        (A)  the access or use requested by the Credit Facility Agent is not
prohibited by law; and

        (B)  the Indenture Agent, the Indenture Holders and such foreclosure
purchaser are adequately insured at no cost to them for damage to property and
liability to Persons, including property and liability insurance.

        (g)   The Indenture Agent and such foreclosure purchaser shall:
(i) provide reasonable cooperation to the Credit Facility Agent and its
officers, employees and agents, in connection with the removal and sale of any
Credit Facility Priority Collateral by the Credit Facility Agent and its
officers, employees and agents, as provided in Sections 3.2(e) and 3.2(f) above;
and (ii) be entitled to receive, from the Credit Facility Agent, fair
compensation and reimbursement for their reasonable out-of-pocket costs and
expenses incurred in connection with such cooperation. The Indenture Agent and
such foreclosure purchaser (or its transferee or successor) shall not otherwise
be contractually required to remove, insure, protect, store, safeguard, sell or
deliver any Credit Facility Priority Collateral or to provide any support,
assistance or cooperation to the Credit Facility Agent in respect thereof.

        (h)   Notwithstanding anything to the contrary in this Agreement, so
long as the Discharge of Credit Facility Claims has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Indenture Agent and the Indenture Holders will
not foreclose upon or otherwise sell or dispose of any of the Indenture Priority
Collateral or institute any action or proceeding with respect thereto (including
any action of foreclosure) until after a period of 180 days, such period
commencing from the date that the Indenture Agent shall have given written
notice to the Credit Facility Agent of the occurrence of an Event of Default
under and as defined in the Indenture Documents and the Indenture Agent's
intention to commence its exercise of remedies subject to the terms of this
Agreement; provided, however, that this clause (h) shall not be construed to
limit the right of the Indenture Agent or the

16

--------------------------------------------------------------------------------






Indenture Holders to (i) file a proof of claim or statement of interest with
respect to the Indenture Obligations, subject to the limitations contained in
this Agreement, in any Insolvency or Liquidation Proceeding commenced by or
against the Company or any other Grantor, (ii) take any action in order to
preserve or protect their Lien on the Indenture Priority Collateral, or
(iii) prepare for, or commence marketing activities for, the foreclosure, sale
or other disposition of the Indenture Priority Collateral.

        (i)    The Indenture Agent hereby consents (given without any
representation, warranty or obligation whatsoever) to the grant by the Company
or any other Grantor to the Credit Facility Agent of a non-exclusive
royalty-free license to use any patents, licenses, trade names, trade secrets,
domain names, trademarks, copyrights, any licenses relating thereto and
proprietary information and books and records of the Company or such other
Grantor, as the case may be, that is subject to a consensual Lien held by the
Indenture Agent, in connection with the enforcement of any consensual Lien held
by the Credit Facility Agent upon any Inventory of the Company or such other
Grantor or the collection of accounts or performance of contracts of the Company
or such Grantor, as the case may be, and to the extent the use of such patents,
licenses, trade names, trade secrets, domain names, trademarks, copyrights, any
licenses relating thereto and proprietary information and books and records is
necessary or appropriate, in the commercially reasonable opinion of the Credit
Facility Agent, to manufacture, produce, complete, remove or sell any such
Inventory in any lawful manner, or to collect Accounts or perform contracts of
the Company or such Grantor. The consent so delivered by the Indenture Agent
shall be binding on its successors and assigns, including a purchaser of the
patents, licenses, trade names, trade secrets, domain names, trademarks,
copyrights, any licenses relating thereto and proprietary information and books
and records subject to such license at a foreclosure sale conducted in
foreclosure of any Lien held by the Indenture Agent. Nothing herein or in any
other document shall entitle the Credit Facility Agent to take possession of any
trademarks, licenses, trade names, patents, trade secrets, domain names and
copyrights, prior to the occurrence of the Discharge of Indenture Obligations
and subject to the other provisions of this Agreement.

        3.3    Cooperation    

        (a)   Subject to the proviso to the first sentence of Section 3.1(a)
above, the Indenture Agent, on behalf of itself and the Indenture Holders,
agrees that, unless and until the Discharge of Credit Facility Claims has
occurred, it will not commence, or join with any Person (other than the Credit
Facility Claim Holders and the Credit Facility Agent upon the request thereof)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in any Credit Facility
Priority Collateral under any of the Indenture Documents or otherwise.

        (b)   Subject to the proviso to the first sentence of Section 3.2(a)
above, the Credit Facility Agent, on behalf of itself and the Credit Facility
Claim Holders, agrees that, unless and until the Discharge of Indenture
Obligations has occurred, it will not commence, or join with any Person (other
than the Indenture Holders and the Indenture Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in any Indenture Priority
Collateral under any of the Credit Facility Documents or otherwise.

17

--------------------------------------------------------------------------------



        SECTION 4.    Payments    

        4.1    Application of Proceeds    

        (a)   So long as the Discharge of Credit Facility Claims has not
occurred, the Credit Facility Priority Collateral or proceeds thereof (or
amounts in respect thereof) received in connection with the sale or other
disposition of, or collection on, such Credit Facility Priority Collateral upon
the exercise of remedies (or in respect of any Credit Facility Priority
Collateral in the event of the occurrence of an Insolvency or Liquidation
Proceeding with respect to a Grantor), shall be applied:

          (i)  first, to the payment of (A) the costs and expenses incurred by
the Credit Facility Agent in connection with the Credit Agreement or the costs
and expenses otherwise payable under the Credit Agreement, and (B) the costs and
expenses specifically incurred by the Indenture Agent in connection with such
sale or other disposition or collection relating to such Credit Facility
Priority Collateral by the Indenture Agent on the Credit Facility Priority
Collateral that is permitted pursuant to Section 3.1 hereof, until all such
costs and expenses as set forth in clauses (A) and (B) hereof shall have been
paid in full in cash; provided that, notwithstanding anything in this clause to
the contrary, in no event shall proceeds of Credit Facility Priority Collateral
collected prior to the commencement of a sale, disposition or collection by the
Indenture Agent, be used to pay (x) costs and expenses of the Indenture Agent
pursuant to this clause, or (y) costs and expenses incurred prior to such date
of commencement;

         (ii)  second, by the Credit Facility Agent to the Credit Facility
Claims in such order as specified in the relevant Credit Facility Documents (or,
if an order is not specified in the Credit Facility Documents, in such order
determined by the Credit Facility Agent in its sole discretion) until the
Discharge of Credit Facility Claims has occurred;

        (iii)  third; by the Indenture Agent to the Indenture Obligations in
such order as specified in the Indenture until all Indenture Obligations have
been paid in full in cash;

        (iv)  fourth, by the Credit Facility Agent and the Indenture Agent to
the Excess Credit Facility Claims and the Excess Indenture Obligations on a pro
rata basis; and

         (v)  fifth, to the applicable Grantor, or its successors or assigns, or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

        (b)   As long as the Discharge of Indenture Obligations has not
occurred, the Indenture Priority Collateral or proceeds thereof (or amounts in
respect thereof) received in connection with the sale or other disposition of,
or collection on, such Indenture Priority Collateral upon the exercise of
remedies (or in respect of any Indenture Priority Collateral in the event of the
occurrence of an Insolvency or Liquidation Proceeding with respect to a
Grantor), shall be applied:

          (i)  first, to the payment of (A) the costs and expenses incurred by
the Indenture Agent in connection with the Indenture Documents or the costs and
expenses otherwise payable under the Indenture Documents, and (B) the costs and
expenses specifically incurred by the Credit Facility Agent in connection with
such sale or other disposition or collection relating to such Indenture Priority
Collateral by the Credit Facility Agent on the Indenture Priority Collateral
that is permitted pursuant to Section 3.2 hereof, until all such costs and
expenses as set forth in clauses (A) and (B) hereof shall have been paid in full
in cash; provided that, notwithstanding anything in this clause to the contrary,
in no event shall proceeds of Indenture Priority Collateral collected prior to
the commencement of a sale, disposition or collection by the Credit Facility
Agent, be used to pay (x) costs and expenses of the Credit

18

--------------------------------------------------------------------------------



Facility Agent pursuant to this clause, or (y) costs and expenses incurred prior
to such date of commencement;

         (ii)  second, by the Indenture Agent to the Indenture Obligations in
such order as specified in the Indenture until all Indenture Obligations have
been paid in full in cash;

        (iii)  third; by the Credit Facility Agent to the Credit Facility Claims
in such order as specified in the relevant Credit Facility Documents (or, if an
order is not specified in the Credit Facility Documents, in such order
determined by the Credit Facility Agent in its sole discretion) until the
Discharge of Credit Facility Claims has occurred;

        (iv)  fourth, by the Credit Facility Agent and the Indenture Agent to
the Excess Credit Facility Claims and the Excess Indenture Obligations on a pro
rata basis; and

         (v)  fifth, to the applicable Grantor, or its successors or assigns, or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

        4.2    Payments Over    

        (a)   Any Credit Facility Priority Collateral or proceeds thereof (or
amounts in respect thereof) received by the Indenture Agent or any Indenture
Holder in connection with the exercise of any right or remedy (including
set-off) relating to the Credit Facility Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the Credit Facility Agent for the benefit of the Credit Facility Claim Holders
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Credit Facility Agent is hereby
authorized to make any such endorsements as agent for the Indenture Agent or any
such Indenture Holder. This authorization is coupled with an interest and is
irrevocable.

        (b)   Any Indenture Priority Collateral or proceeds thereof (or amounts
in respect thereof) received by the Credit Facility Agent or any Credit Facility
Claim Holder in connection with the exercise of any right or remedy (including
set-off) relating to the Indenture Priority Collateral in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
Indenture Agent for the benefit of the Indenture Holders in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Indenture Agent is hereby authorized to
make any such endorsements as agent for the Credit Facility Agent or any such
Credit Facility Claim Holder. This authorization is coupled with an interest and
is irrevocable.

        4.3    Revolving Nature of Certain Credit Facility Claims    

        The Credit Facility Agent may apply any and all of the proceeds of the
Common Collateral consisting of accounts receivable, other rights to payment or
cash in accordance with the provisions of the Credit Agreement, subject to the
provisions of this Agreement. The Indenture Agent, for and on behalf of itself
and the Indenture Holders, expressly acknowledges and agrees that any such
application of the proceeds of accounts receivable, other rights to payment or
cash may be applied, reversed, reapplied, credited or reborrowed, in whole or in
part, as Credit Facility Claims without reducing the Maximum Credit Agreement
Principal Amount. The Indenture Agent, for and on behalf of itself and the
Indenture Holders, further acknowledges that certain Credit Facility Claims are
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of such Credit Facility Claims may be modified,
extended or amended from time to time, and that the aggregate amount of such
Credit Facility Claims may be increased, replaced or refinanced from time to
time, subject to the Maximum Credit Agreement Principal Amount. The lien
priorities

19

--------------------------------------------------------------------------------






provided in this Agreement shall not be altered or otherwise affected by any
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Obligations
under the Credit Agreement.

        SECTION 5.    Other Agreements    

        5.1    Releases    

        (a)   Releases in Respect of Credit Facility Priority Collateral.

          (i)  If in connection with:

        (A)  the exercise of the Credit Facility Agent's remedies in respect of
the Credit Facility Priority Collateral provided for in Section 3.1(a),
including any sale, lease, exchange, transfer or other disposition of any such
Credit Facility Priority Collateral; or

        (B)  any sale, lease, exchange, transfer or other disposition of any
Credit Facility Priority Collateral permitted under the terms of the Credit
Facility Documents (whether or not an event of default thereunder, and as
defined therein, has occurred and is continuing) and permitted or not prohibited
under Section 4.11 (Limitation on Asset Sales) of the Indenture (as in effect on
the date hereof),

the Credit Facility Agent, for itself or on behalf of any of the Credit Facility
Claim Holders, releases (or indicates that it will release) any of its Liens on
any part of the Credit Facility Priority Collateral, the Indenture Agent, for
itself or for the benefit of the Indenture Holders, hereby agrees, at the
Company's expense, to promptly execute and deliver to the Credit Facility Agent
or the Company such termination statements, releases and other documents as the
Credit Facility Agent or the Company may reasonably request to effect such
release.

         (ii)  The Indenture Agent, for itself and on behalf of the Indenture
Holders, hereby irrevocably constitutes and appoints the Credit Facility Agent
and any officer or agent of the Credit Facility Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Indenture Agent or such holder
or in the Credit Facility Agent's own name, from time to time in the Credit
Facility Agent's discretion, for the purpose of carrying out the terms of this
Section 5.1(a) in connection with the exercise of remedies by the Credit
Facility Agent as set forth in subpart (i)(A) above, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable, including any termination statements,
endorsements or other instruments of transfer or release.

        (b)   Releases in Respect of Indenture Priority Collateral.

          (i)  If in connection with:

        (A)  the exercise of the Indenture Agent's remedies in respect of the
Indenture Priority Collateral provided for in Section 3.1(b), including any
sale, lease, exchange, transfer or other disposition of any such Indenture
Priority Collateral; or

        (B)  any sale, lease, exchange, transfer or other disposition of any
Indenture Priority Collateral permitted under the terms of the Indenture
Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing) and permitted or not prohibited under
Section 5.12 (Merger and Sale of Assets) of the Credit Agreement (as in effect
on the date hereof),

the Indenture Agent, for itself or on behalf of any of the Indenture Holders,
releases (or indicates that it will release) any of its Liens on any part of the
Indenture Priority Collateral, the Credit Facility Agent, for itself or for the
benefit of the Credit Facility Claim Holders,

20

--------------------------------------------------------------------------------



hereby agrees, at the Company's expense, to promptly execute and deliver to the
Indenture Agent or the Company such termination statements, releases and other
documents as the Indenture Agent or the Company may reasonably request to effect
such release.

         (ii)  The Credit Facility Agent, for itself and on behalf of the Credit
Facility Claim Holders, hereby irrevocably constitutes and appoints the
Indenture Agent and any officer or agent of the Indenture Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Credit Facility Agent or such
holder or in the Indenture Agent's own name, from time to time in the Indenture
Agent's discretion, for the purpose of carrying out the terms of this
Section 5.1(b) in connection with the exercise of remedies by the Indenture
Agent as set forth in subpart (i)(A) above, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable, including any termination statements, endorsements or
other instruments of transfer or release.

        5.2    Insurance    

        (a)   Unless and until the Discharge of Credit Facility Claims has
occurred, the Credit Facility Agent and the Credit Facility Claim Holders shall
have the sole and exclusive right under the Credit Facility Documents, to the
extent such a right is granted in the Credit Facility Documents, to adjust
settlement for any insurance policy covering the Credit Facility Priority
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding relating to the Credit Facility
Priority Collateral. Unless and until the Discharge of Credit Facility Claims
has occurred, all proceeds of any such policy and any such award if in respect
to the Credit Facility Priority Collateral shall be applied in accordance with
Section 4.1 and thereafter as determined appropriate by the Credit Facility
Agent, in its reasonable discretion. If the Indenture Agent or any Indenture
Holder shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this Agreement, it shall pay such proceeds
over to the Credit Facility Agent in accordance with the terms of Section 4.2.

        (b)   Unless and until the Discharge of Indenture Obligations has
occurred, the Indenture Agent and the Indenture Holders shall have the sole and
exclusive right under the Indenture Documents, to the extent such a right is
granted in the Indenture Documents, to adjust settlement for any insurance
policy covering the Indenture Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding relating to the Indenture Priority Collateral. Unless and until the
Discharge of Indenture Obligations has occurred, all proceeds of any such policy
and any such award if in respect to the Indenture Priority Collateral shall be
applied in accordance with Section 4.1 and thereafter as determined appropriate
by the Indenture Agent, in its reasonable discretion. If the Credit Facility
Agent or any Credit Facility Claim Holder shall, at any time, receive any
proceeds of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Indenture Agent in accordance
with the terms of Section 4.2.

        5.3    Legends    

        (a)   The Indenture Agent agrees that the Indenture and each Note shall
include the following language (or (i) language to similar effect approved by
the Credit Facility Agent, or (ii) as revised to the extent necessary to
properly refer to any amendment, restatement, replacement or other modification
to this Agreement):

"Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the Indenture
Collateral Documents and the exercise of any right or remedy by the Collateral
Agent hereunder and thereunder are subject to the provisions of that certain
Intercreditor Agreement, dated May 19, 2010, by and

21

--------------------------------------------------------------------------------



between: (i) WILMINGTON TRUST FSB, as Indenture Agent (and its successors and
assigns), for the benefit of the holders from time to time of the Indenture
Obligations (as defined therein) and (ii) KEYBANK NATIONAL ASSOCIATION, as
Credit Facility Agent (and its successors and assigns), for the benefit of the
holders from time to time of the Credit Facility Claims (as defined therein) (as
may be amended, restated, modified or supplemented or replaced, from time to
time in accordance therewith, the "Intercreditor Agreement"). In the event of
any conflict between the terms of the Intercreditor Agreement and this Agreement
with respect to lien priority or rights and remedies in connection with the
Common Collateral (as defined in the Intercreditor Agreement), the terms of the
Intercreditor Agreement shall govern."

        (b)   The Credit Facility Agent agrees that the Credit Agreement shall
include the following language (or (i) language to similar effect approved by
the Indenture Agent, or (ii) as revised to the extent necessary to properly
refer to any amendment, restatement, replacement or other modification to this
Agreement):

"Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Credit Facility Agent pursuant to this Agreement and the Credit
Facility Collateral Documents and the exercise of any right or remedy by the
Credit Facility Agent hereunder and thereunder are subject to the provisions of
that certain Intercreditor Agreement, dated May 19, 2010, by and between:
(i) WILMINGTON TRUST FSB, as Indenture Agent (and its successors and assigns),
for the benefit of the holders from time to time of the Indenture Obligations
(as defined therein) and (ii) KEYBANK NATIONAL ASSOCIATION, as Credit Facility
Agent (and its successors and assigns), for the benefit of the holders from time
to time of the Credit Facility Claims (as defined therein) (as may be amended,
restated, modified or supplemented or replaced, from time to time in accordance
therewith, the "Intercreditor Agreement"). In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement with respect to lien
priority or rights and remedies in connection with the Common Collateral (as
defined in the Intercreditor Agreement), the terms of the Intercreditor
Agreement shall govern."

In addition, the Credit Facility Agent agrees that each Credit Facility
Collateral Document covering any Indenture Priority Collateral consisting of
real property that is filed with any state or other local government agency
shall contain such other language as agreed to by the Credit Facility Agent and
the Indenture Agent to reflect the subordination of such Credit Facility
Collateral Document to the Indenture Mortgage covering such Indenture Priority
Collateral.

        5.4    Rights As Unsecured Creditors    

        (a)   Each of the Indenture Agent and the Indenture Holders may exercise
rights and remedies as an unsecured creditor against the Company or any other
Grantor that has guaranteed the Indenture Obligations in accordance with the
terms of the Indenture Documents and applicable law. Nothing in this Agreement
shall prohibit the receipt by the Indenture Agent or any Indenture Holders of
the required payments of interest, premium, if any, and principal on the
Indenture Obligations and related fees and expenses so long as such receipt is
not the direct or indirect result of the exercise by the Indenture Agent or any
Indenture Holder of rights or remedies as a secured creditor or enforcement in
contravention of this Agreement of any Lien held by any of them in respect of
any Credit Facility Collateral (or received or paid in respect of any Credit
Facility Priority Collateral in the event of the occurrence of an Insolvency or
Liquidation Proceeding with respect to a Grantor, or in the event that the
Company or any other Grantor is liquidating Credit Facility Priority Collateral
not in the ordinary course of business and the Indenture Agent or the Indenture
Holders receive the proceeds thereof (other than proceeds received from the
Company as payment of regularly scheduled interest on the Notes)). In the

22

--------------------------------------------------------------------------------






event the Indenture Agent or any Indenture Holder becomes a judgment lien
creditor in respect of Credit Facility Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subordinated to the Liens securing Credit Facility Claims on the same basis as
the other Liens securing the Indenture Obligations are so subordinated to such
Credit Facility Claims under this Agreement. Nothing in this Agreement impairs
or otherwise adversely affects any rights or remedies the Credit Facility Agent
or the Credit Facility Claim Holders may have with respect to the Credit
Facility Priority Collateral.

        (b)   Each of the Credit Facility Agent and the Credit Facility Claim
Holders may exercise rights and remedies as an unsecured creditor against the
Company or any other Grantor that has guaranteed the Credit Facility Obligations
in accordance with the terms of the Credit Facility Documents and applicable
law. Nothing in this Agreement shall prohibit the receipt by the Credit Facility
Agent or any Credit Facility Claim Holders of the required payments of interest,
premium, if any, and principal on the Credit Facility Claims and related fees
and expenses so long as such receipt is not the direct or indirect result of the
exercise by the Credit Facility Agent or any Credit Facility Claim Holder of
rights or remedies as a secured creditor or enforcement in contravention of this
Agreement of any Lien held by any of them in respect of any Indenture Priority
Collateral (or received or paid in respect of any Indenture Priority Collateral
in the event of the occurrence of an Insolvency or Liquidation Proceeding with
respect to a Grantor, or in the event that the Company or any other Grantor is
liquidating Indenture Priority Collateral not in the ordinary course of business
and the Credit Facility Agent or the Credit Facility Claim Holders receive the
proceeds thereof (other than proceeds received from the Company as payment of
regularly scheduled interest on the Credit Facility Claims)). In the event the
Credit Facility Agent or any Credit Facility Claim Holder becomes a judgment
lien creditor in respect of Indenture Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subordinated to the Liens securing Indenture Obligations on the same basis as
the other Liens securing the Credit Facility Claims are so subordinated to such
Indenture Obligations under this Agreement. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the Indenture Agent or the
Indenture Holders may have with respect to the Indenture Priority Collateral.

        5.5    Agent and Bailee for Perfection and Control    

        (a)   Credit Facility Pledged Collateral

          (i)  The Credit Facility Agent agrees to hold the Pledged Collateral
that is part of the Credit Facility Priority Collateral in its possession or
control (or in the possession or control of its agents or bailees) as agent and
bailee for the Indenture Agent and any assignee solely for the purpose of
perfecting the security interest (or improving the priority thereof) granted in
such Pledged Collateral pursuant to the Indenture Documents, subject to the
terms and conditions of this Section 5.5(a).

         (ii)  Until the Discharge of Credit Facility Claims has occurred, the
Credit Facility Agent shall be entitled to deal with such Pledged Collateral in
accordance with the terms of the Credit Facility Documents as if the Liens of
the Indenture Agent under the Indenture Collateral Documents did not exist. The
rights of the Indenture Agent shall at all times be subject to the terms of this
Agreement and to the Credit Facility Agent's rights under the Credit Facility
Documents.

        (iii)  Notwithstanding anything in this Agreement to the contrary, the
Credit Facility Agent shall have no duty, obligation or liability whatsoever to
the Indenture Agent or any Indenture Holder to assure that such Pledged
Collateral is genuine or owned by any of the Grantors or to preserve any rights
or benefits of the Indenture Agent or any Indenture Holder. The Credit Facility
Agent agrees that, in the deposit account control agreement or

23

--------------------------------------------------------------------------------






agreements entered into by the Grantors with the Credit Facility Agent, the
Credit Facility Agent will permit language to be inserted in such agreements
that provides for "control" (as such term is defined in the UCC) by the
Indenture Agent with respect to such deposit accounts only to the extent
sufficient for perfection of the Lien of the Indenture Agent on such deposit
accounts. With respect to such agreement or agreements, (A) the Indenture Agent
will have no right to exercise such control until after the Discharge of the
Credit Facility Claims, (B) in no event shall the Credit Facility Agent (or the
depository bank) have any duty, obligation or liability to the Indenture Agent
with respect to such deposit accounts, (C) the Credit Facility Agent (and the
depository bank) shall not be required to take any direction from the Indenture
Agent with respect to such deposit accounts until after the Discharge of the
Credit Facility Claims, and (D) the Indenture Agent shall indemnify the Credit
Facility Agent (and the depository bank) for any and all costs, expenses or any
other liabilities incurred by the Credit Facility Agent (or the depository bank)
with respect to such recognition of "control".

        (iv)  The Credit Facility Agent shall not have, by reason of the
Indenture Collateral Documents or this Agreement (including subpart (iii) above)
or any other document, a fiduciary relationship in respect of the Indenture
Agent or any Indenture Holder.

         (v)  Upon the Discharge of Credit Facility Claims, the Credit Facility
Agent shall deliver to the Indenture Agent or, if applicable, cause the
Indenture Agent to have control of such remaining Pledged Collateral (if any)
together with any necessary endorsements (or otherwise allow the Indenture
Agent, if applicable, to obtain control of such Pledged Collateral) or as a
court of competent jurisdiction may otherwise direct. Such Pledged Collateral
(if any) will be delivered or control in respect thereof will be made without
recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Indenture Obligation, together
with any necessary endorsements.

        (vi)  Promptly upon the execution of this Agreement by the parties
hereto, the Indenture Agent will, to the extent permitted by applicable law,
deliver to the Credit Facility Agent any Credit Facility Priority Collateral in
the possession or under the control of, the Indenture Agent, and all proceeds of
Credit Facility Priority Collateral in the possession or under the control of
the Indenture Agent, whether arising out of the action taken to enforce, collect
or realize upon any Credit Facility Priority Collateral or otherwise. Such
Credit Facility Priority Collateral and such proceeds will be delivered without
recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Credit Facility Claim, together
with any necessary endorsements.

        (b)   Indenture Pledged Collateral

          (i)  The Indenture Agent agrees to hold the Pledged Collateral that is
part of the Indenture Priority Collateral in its possession or control (or in
the possession or control of its agents or bailees) as agent and bailee for the
Credit Facility Agent and any assignee solely for the purpose of perfecting the
security interest (or improving the priority thereof) granted in such Pledged
Collateral pursuant to the Credit Facility Security Documents, subject to the
terms and conditions of this Section 5.5(b).

         (ii)  Until the Discharge of Indenture Obligations has occurred, the
Indenture Agent shall be entitled to deal with such Pledged Collateral in
accordance with the terms of the Indenture Documents as if the Liens of the
Credit Facility Agent under the Credit Facility Collateral Documents did not
exist. The rights of the Credit Facility Agent shall at all times be subject to
the terms of this Agreement and to the Indenture Agent's rights under the
Indenture Documents.

24

--------------------------------------------------------------------------------







        (iii)  The Indenture Agent shall have no duty, obligation or liability
whatsoever to the Credit Facility Agent or any Credit Facility Claim Holder to
assure that such Pledged Collateral is genuine or owned by any of the Grantors
or to preserve any rights or benefits of any Person except as expressly set
forth in this Section 5.5(b). The duties or responsibilities of the Indenture
Agent under this Section 5.5(b) shall be limited solely to holding such Pledged
Collateral as agent and bailee for the Credit Facility Agent for purposes of
perfecting the Lien (or improving the priority thereof) held by the Credit
Facility Agent.

        (iv)  The Indenture Agent shall not have, by reason of the Credit
Facility Collateral Documents or this Agreement or any other document, a
fiduciary relationship in respect of the Credit Facility Agent or any Credit
Facility Claim Holder.

         (v)  Upon the Discharge of Indenture Obligations, the Indenture Agent
shall deliver to the Credit Facility Agent or, if applicable, cause the Credit
Facility Agent to have control of such remaining Pledged Collateral (if any)
together with any necessary endorsements (or otherwise allow the Credit Facility
Agent, if applicable, to obtain control of such Pledged Collateral) or as a
court of competent jurisdiction may otherwise direct. Such Pledged Collateral
(if any) will be delivered or control in respect thereof will be made without
recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Credit Facility Claim, together
with any necessary endorsements.

        (vi)  Promptly upon the execution of this Agreement by the parties
hereto, the Credit Facility Agent will, to the extent permitted by applicable
law, deliver to the Indenture Agent any Indenture Priority Collateral in the
possession or under the control of, the Credit Facility Agent, and all proceeds
of Indenture Priority Collateral in the possession or under the control of the
Credit Facility Agent, whether arising out of the action taken to enforce,
collect or realize upon any Indenture Priority Collateral or otherwise. Such
Indenture Priority Collateral and such proceeds will be delivered without
recourse and without any representation or warranty whatsoever as to the
enforceability, perfection, priority or sufficiency of any Lien securing or
guarantee or other supporting obligation for any Indenture Obligation, together
with any necessary endorsements.

        5.6    Cooperation.    

        (a)   Upon written request of the Credit Facility Agent from time to
time, the Indenture Agent, at the Company's expense, shall promptly disclose to
the Credit Facility Agent all information in its possession reasonably requested
by the Credit Facility Agent with respect to the Indenture Priority Collateral,
including the identity of the Grantors and guarantors of any Indenture
Obligations and the description, location and timing of perfection of Liens
purported to be created on the Indenture Priority Collateral to secure Indenture
Obligations and shall promptly deliver to the Credit Facility Agent copies of
the Indenture Documents and other documents relating to the Indenture Priority
Collateral, such as Uniform Commercial Code Financing Statements and record
copies of Indenture Collateral Documents.

        (b)   Upon written request of the Indenture Agent from time to time, the
Credit Facility Agent, at the Company's expense, shall promptly disclose to the
Indenture Agent all information in its possession reasonably requested by the
Indenture Agent with respect to the Credit Facility Priority Collateral,
including the identity of the Grantors and guarantors of any Credit Facility
Obligations and the description, location and timing of perfection of Liens
purported to be created on the Credit Facility Priority Collateral to secure
Credit Facility Claims and shall promptly deliver to the Indenture Agent copies
of the Credit Facility Documents and other documents relating to the Credit
Facility Priority Collateral, such as Uniform Commercial Code Financing
Statements and record copies of Credit Facility Collateral Documents.

25

--------------------------------------------------------------------------------



        (c)   Neither the Credit Facility Agent, nor any Credit Facility Claim
Holder, nor any of their respective officers, directors, employees, attorneys,
or agents are or will be responsible for the existence, genuineness, value or
protection of any Common Collateral, for the legality, enforceability,
effectiveness or sufficiency of any Indenture Collateral Document, for the
creation, perfection, priority, sufficiency or protection of any Lien created
under any Indenture Collateral Document or for any failure to demand, collect,
foreclose or realize upon or otherwise enforce any Indenture Collateral Document
or any Lien created thereunder, or for any delay in doing so. Neither the
Indenture Agent, nor any Indenture Holder, nor any of their respective officers,
directors, employees, attorneys, or agents are or will be responsible for the
existence, genuineness, value or protection of any Common Collateral, for the
legality, enforceability, effectiveness or sufficiency of any Credit Facility
Collateral Document, for the creation, perfection, priority, sufficiency or
protection of any Lien created under any Credit Facility Collateral Document or
for any failure to demand, collect, foreclose or realize upon or otherwise
enforce any Credit Facility Collateral Document or any Lien created thereunder,
or for any delay in doing so.

        SECTION 6.    Insolvency or Liquidation Proceedings    

        6.1    Financing Matters    

        If the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Credit Facility Agent shall desire to permit
the use of cash collateral or to permit the Company or any other Grantor to
obtain financing under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law ("DIP Financing") in an aggregate
principal amount, which when taken together with the aggregate principal amount
of all pre-petition Credit Facility Claims (excluding any Credit Facility Cash
Management Obligations and Credit Facility Hedging Obligations but including any
Protective Advance Obligations) does not exceed the then permitted Maximum
Credit Facility Principal Amount on such date, and, in any event, that is not to
be secured by any of the Indenture Priority Collateral, then the Indenture
Agent, on behalf of itself and the Indenture Holders, agrees that it will raise
no objection to such use of cash collateral or DIP Financing and will not
request adequate protection or any other relief in connection therewith (except
to the extent permitted by Section 6.3 or relating to the Indenture Priority
Collateral), and, to the extent the Liens securing the Credit Facility Claims
are subordinated or pari passu with such DIP Financing, will subordinate its
Liens in the Common Collateral (other than the Indenture Priority Collateral) to
such DIP Financing (and all Obligations relating thereto) on the same basis as
the Liens on the Credit Facility Priority Collateral that secures the Indenture
Obligations are subordinated to the Liens thereon that secures the Credit
Facility Claims under this Agreement, and agrees that notice received two
(2) calendar days prior to the entry of an order approving such usage of cash
collateral or approving such financing shall be adequate notice.

        6.2    Relief from the Automatic Stay    

        (a)   Until the Discharge of Credit Facility Claims has occurred, the
Indenture Agent, on behalf of itself and the Indenture Holders, agrees that none
of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Credit Facility Priority
Collateral, without the prior written consent of the Credit Facility Agent.

        (b)   Until the Discharge of Indenture Obligations has occurred, the
Credit Facility Agent, on behalf of itself and the Credit Facility Claim
Holders, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of the
Indenture Priority Collateral, without the prior written consent of the
Indenture Agent.

26

--------------------------------------------------------------------------------



        6.3    Adequate Protection    

        (a)   The Indenture Agent, on behalf of itself and the Indenture
Holders, agrees that none of them shall contest (or support any other Person
contesting): (a) any request by the Credit Facility Agent or the Credit Facility
Claim Holders for adequate protection; or (b) any objection by the Credit
Facility Agent or the Credit Facility Claim Holders to any motion, relief,
action or proceeding based on the Credit Facility Agent or the Credit Facility
Claim Holders claiming a lack of adequate protection, in each case, in respect
of the Credit Facility Priority Collateral. Notwithstanding the foregoing
contained in this Section 6.3(a), in any Insolvency or Liquidation Proceeding,
(i) if the Credit Facility Claim Holders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of
Title 11 of the United States Code or any similar Bankruptcy Law, then the
Indenture Agent, on behalf of itself or any of the Indenture Holders, may seek
or request adequate protection in the form of a replacement Lien on such
additional collateral, which Lien, if any, on any assets not constituting
Indenture Priority Collateral or not of the type constituting Indenture Priority
Collateral shall be subordinated to the Liens securing the Credit Facility
Claims and such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens on the Credit Facility Priority Collateral that secures
the Indenture Obligations are so subordinated to the Liens thereon that secures
the Credit Facility Claims under this Agreement, and (ii) in the event the
Indenture Agent, on behalf of itself and the Indenture Holders, seeks or
requests adequate protection and such adequate protection is granted in the form
of additional collateral that does not constitute Indenture Priority Collateral
or is not of the type constituting Indenture Priority Collateral, then the
Indenture Agent, on behalf of itself or any of the Indenture Holders, agrees
that the Credit Facility Agent shall also be granted a senior Lien on such
additional collateral as security for the Credit Facility Claims and any such
DIP Financing and that any Lien on such additional collateral securing the
Indenture Obligations shall be subordinated to the Liens on such collateral
securing the Credit Facility Claims and any such DIP Financing (and all
Obligations relating thereto) and any other Liens granted to the Credit Facility
Claim Holders as adequate protection on the same basis as the other Liens on the
Credit Facility Priority Collateral that secures the Indenture Obligations are
so subordinated to the Liens thereon that secures such Credit Facility Claims
under this Agreement.

        (b)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, agrees that none of them shall contest (or support any
other Person contesting): (a) any request by the Indenture Agent or the
Indenture Holders for adequate protection; or (b) any objection by the Indenture
Agent or the Indenture Holders to any motion, relief, action or proceeding based
on the Indenture Agent or the Indenture Holders claiming a lack of adequate
protection, in each case, in respect of the Indenture Priority Collateral.
Notwithstanding the foregoing contained in this Section 6.3(b), in any
Insolvency or Liquidation Proceeding, (i) if the Indenture Holders (or any
subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
Bankruptcy Law, then the Credit Facility Agent, on behalf of itself or any of
the Credit Facility Claim Holders, may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, which Lien, if
any, on any assets not constituting Credit Facility Priority Collateral or not
of the type constituting Credit Facility Priority Collateral shall be
subordinated to the Liens securing the Indenture Obligations and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens on the Indenture Priority Collateral that secures the Credit Facility
Claims are so subordinated to the Liens thereon that secures the Indenture
Obligations under this Agreement, and (ii) in the event the Credit Facility
Agent, on behalf of itself and the Credit Facility Claim Holders, seeks or
requests adequate protection and such adequate protection is granted in the form
of additional collateral that does not constitute Credit Facility Priority
Collateral or is not of the type

27

--------------------------------------------------------------------------------






constituting Credit Facility Priority Collateral, then the Credit Facility
Agent, on behalf of itself or any of the Credit Facility Claim Holders, agrees
that the Indenture Agent shall also be granted a senior Lien on such additional
collateral as security for the Indenture Obligations and any such DIP Financing
and that any Lien on such additional collateral securing the Credit Facility
Claims shall be subordinated to the Liens on such collateral securing the
Indenture Obligations and any such DIP Financing (and all Obligations relating
thereto) and any other Liens granted to the Indenture Holders as adequate
protection on the same basis as the other Liens on the Indenture Priority
Collateral that secures the Credit Facility Claims are so subordinated to the
Liens thereon that secures such Indenture Obligations under this Agreement.

        6.4    No Waiver    

        (a)   Nothing contained herein shall prohibit or in any way limit the
Indenture Agent or any Indenture Holder from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Credit Facility
Agent or any of the Credit Facility Claim Holders with respect to the Indenture
Priority Collateral, including the seeking by the Credit Facility Agent or any
Credit Facility Claim Holder of adequate protection consisting of replacement
Liens on the Indenture Priority Collateral (other than as allowed pursuant to
Section 6.3(b) above) or the asserting by the Credit Facility Agent or any
Credit Facility Claim Holder of any of its rights and remedies under the Credit
Facility Documents or otherwise in respect of the Indenture Priority Collateral.

        (b)   Nothing contained herein shall prohibit or in any way limit the
Credit Facility Agent or any Credit Facility Claim Holder from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Indenture Agent or any of the Indenture Holders with respect to the Credit
Facility Priority Collateral, including the seeking by the Indenture Agent or
any Indenture Holder of adequate protection consisting of replacement Liens on
the Credit Facility Priority Collateral (other than as allowed pursuant to
Section 6.3(a) above) or the asserting by the Indenture Agent or any Indenture
Holder of any of its rights and remedies under the Indenture Documents or
otherwise in respect of the Credit Facility Priority Collateral.

        6.5    Preference Issues    

        (a)   If any Credit Facility Claim Holder is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of the Company or any other Grantor any amount (a "Credit Facility Claim
Recovery") received in respect of any Credit Facility Priority Collateral, then
the Credit Facility Claims shall be reinstated to the extent of such Credit
Facility Claim Recovery and the Credit Facility Claim Holders shall be entitled
to receive payment in full in cash with respect to all such recovered amounts.
If this Agreement shall have been terminated prior to such Credit Facility Claim
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Indenture Agent and each
Indenture Holder agree that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise; it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

        (b)   If any Indenture Holder is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor any amount (a "Indenture Obligation
Recovery") received in respect of any Indenture Priority Collateral, then the
Indenture Obligations shall be reinstated to the extent of such Indenture
Obligation Recovery and the Indenture Holders shall be entitled to receive
payment in full in cash (including, in the case of any letter of credit, cash
collateral therefor) with respect to all such recovered

28

--------------------------------------------------------------------------------






amounts. If this Agreement shall have been terminated prior to such Indenture
Obligation Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto. The Credit
Facility Agent and each Credit Facility Claim Holder agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation made in accordance with this
Agreement, whether by preference or otherwise; it being understood and agreed
that the benefit of such avoidance action otherwise allocable to them shall
instead be allocated and turned over for application in accordance with the
priorities set forth in this Agreement.

        6.6    Asset Dispositions in an Insolvency or Liquidation Proceeding    

        (a)   Neither the Indenture Agent nor any other Indenture Holder shall,
in an Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any assets of any Grantor solely consisting of any Credit
Facility Priority Collateral that is supported by the Credit Facility Claim
Holders, and the Indenture Agent and each other Indenture Holder will be deemed
to have consented under Section 363 of Title 11 of the United States Code (and
otherwise) to any sale supported by the requisite Indenture Holders (as
determined in accordance with the Indenture) and to have released their Liens in
such assets.

        (b)   Neither the Credit Facility Agent nor any other Credit Facility
Claim Holder shall, in an Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any assets of any Grantor solely consisting of
any Indenture Priority Collateral that is supported by the requisite Indenture
Holders (as determined in accordance with the Indenture), and the Credit
Facility Agent and each other Credit Facility Claim Holder will be deemed to
have consented under Section 363 of Title 11 of the United States Code (and
otherwise) to any sale supported by the requisite Indenture Holders (as
determined in accordance with the Indenture) and to have released their Liens in
such assets.

        6.7    Separate Grants of Security and Separate Classification.    

        The Indenture Holders and the Credit Facility Claim Holders acknowledge
and agree that: (a) the grants of Liens pursuant to the Credit Facility
Collateral Documents and the Indenture Collateral Documents constitute two
separate and distinct grants of Liens; and (b) because of, among other things,
their differing rights in the Common Collateral, the Indenture Obligations are
fundamentally different from the Credit Facility Claims and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims
against the Credit Facility Claim Holders and Indenture Holders in respect of
the Common Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then: (i) the Indenture Holders
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Credit Facility Priority Collateral (with the effect being
that, to the extent that the aggregate value of the Credit Facility Priority
Collateral is sufficient (for this purpose ignoring all claims held by the
Indenture Holders), the Credit Facility Claim Holders shall be entitled to
receive from the Credit Facility Priority Collateral or proceeds thereof, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of all interest accrued
(or which would have, absent the commencement of an Insolvency or Liquidation
Proceeding, accrued) after the commencement of an Insolvency or Liquidation
Proceeding before any distribution is made from the Credit Facility Priority
Collateral or proceeds thereof in respect of the claims held by the Indenture
Holders), with the Indenture Holders hereby acknowledging and agreeing to turn
over to the Credit Facility Claim Holders amounts otherwise received or
receivable by them from the Credit Facility Priority Collateral or

29

--------------------------------------------------------------------------------






proceeds thereof to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Indenture Holders; and (ii) the Credit Facility Claim Holders hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the Indenture Priority Collateral (with the effect being that, to the
extent that the aggregate value of the Indenture Priority Collateral is
sufficient (for this purpose ignoring all claims held by the Credit Facility
Claim Holders), the Indenture Holders shall be entitled to receive from the
Indenture Priority Collateral or proceeds thereof, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of all interest accrued (or which would
have, absent the commencement of an Insolvency or Liquidation Proceeding,
accrued) after the commencement of an Insolvency or Liquidation Proceeding
before any distribution is made from the Indenture Priority Collateral or
proceeds thereof in respect of the claims held by the Credit Facility Claim
Holders), with the Credit Facility Claim Holders hereby acknowledging and
agreeing to turn over to the Indenture Holders amounts otherwise received or
receivable by them from the Indenture Priority Collateral or proceeds thereof to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Credit Facility
Claim Holders.

        6.8    Filing of Motions.    

        (a)   Until the Discharge of Credit Facility Claims has occurred, the
Indenture Agent agrees on behalf of itself and the other Indenture Holders that
no Indenture Holder shall, in or in connection with any Insolvency or
Liquidation Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case in respect of any of the Credit Facility Priority Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Credit Facility Agent (including the validity and
enforceability thereof) or any other Credit Facility Claim Holder or the value
of any claims of such parties under Section 506(a) of Title 11 of the United
States Code or otherwise; provided that the Indenture Holders may file a proof
of claim or a statement of interest pursuant to Section 3.1(a)(ii)(A) .

        (b)   Until the Discharge of Indenture Obligations has occurred, the
Credit Facility Agent agrees on behalf of itself and the other Credit Facility
Claim Holders that no Credit Facility Claim Holder shall, in or in connection
with any Insolvency or Liquidation Proceeding, file any pleadings or motions,
take any position at any hearing or proceeding of any nature, or otherwise take
any action whatsoever, in each case in respect of any of the Indenture Priority
Collateral, including, without limitation, with respect to the determination of
any Liens or claims held by the Indenture Agent (including the validity and
enforceability thereof) or any other Indenture Holder or the value of any claims
of such parties under Section 506(a) of Title 11 of the United States Code or
otherwise; provided that the Credit Facility Claim Holders may file a proof of
claim or a statement of interest pursuant to Section 3.1(b)(ii)(A) .

        6.9    Other Matters.    

        (a)   To the extent that the Indenture Agent or any Indenture Holder has
or acquires rights under Section 363 or Section 364 of Title 11 of the United
States Code with respect to any of the Credit Facility Priority Collateral, the
Indenture Agent agrees, on behalf of itself and the other Indenture Holders not
to assert any of such rights without the prior written consent of the Credit
Facility Agent; provided that if requested by the Credit Facility Agent, the
Indenture Agent shall timely exercise such rights in the manner requested by the
Credit Facility Agent, including any rights to payments in respect of such
rights.

        (b)   To the extent that the Credit Facility Agent or any Credit
Facility Claim Holder has or acquires rights under Section 363 or Section 364 of
Title 11 of the United States Code with respect

30

--------------------------------------------------------------------------------






to any of the Indenture Priority Collateral, the Credit Facility Agent agrees,
on behalf of itself and the other Credit Facility Claim Holders not to assert
any of such rights without the prior written consent of the Indenture Agent;
provided that if requested by the Indenture Agent, the Credit Facility Agent
shall timely exercise such rights in the manner requested by the Indenture
Agent, including any rights to payments in respect of such rights.

        6.10    Effectiveness in Insolvency or Liquidation Proceedings.    

        This Agreement shall be effective both before and after the commencement
of an Insolvency or Liquidation Proceeding.

        SECTION 7.    Reliance; Waivers; Etc.    

        7.1    Reliance    

        All loans and other extensions of credit made or deemed made on and
after the date hereof by the Credit Facility Claim Holders to the Company or any
other Grantor shall be deemed to have been given and made in reliance upon this
Agreement.

        7.2    No Warranties or Liability    

        The Indenture Agent, on behalf of itself and the Indenture Holders,
acknowledges and agrees that each of the Credit Facility Agent and the Credit
Facility Claim Holders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Credit Facility
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon.

        The Credit Facility Agent, on behalf of itself and the Credit Facility
Claim Holders, acknowledges and agrees that each of the Indenture Agent and the
Indenture Holders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Indenture Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon.

        The Credit Facility Claim Holders will be entitled to manage and
supervise their respective loans and extensions of credit under the Credit
Facility Documents as they may, in their sole discretion, deem appropriate, and
the Credit Facility Claim Holders may manage their loans and extensions of
credit without regard to any rights or interests that the Indenture Agent or any
of the Indenture Holders have in the Credit Facility Priority Collateral or
otherwise, except as otherwise provided in this Agreement. Neither the Credit
Facility Agent nor any Credit Facility Claim Holder shall have any duty to the
Indenture Agent or any of the Indenture Holders to act or refrain from acting in
a manner which allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with the Company or any other Grantor
(including the Indenture Documents), regardless of any knowledge thereof which
they may have or be charged with.

        The Indenture Holders will be entitled to manage and supervise their
respective loans and extensions of credit under the Indenture Documents as they
may, in their sole discretion, deem appropriate, and the Indenture Holders may
manage their loans and extensions of credit without regard to any rights or
interests that the Credit Facility Agent or any of the Credit Facility Claim
Holders have in the Indenture Priority Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the Indenture Agent nor any
Indenture Holder shall have any duty to the Credit Facility Agent or any of the
Credit Facility Claim Holders to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Company or any other Grantor (including
the Credit Facility Documents), regardless of any knowledge thereof which they
may have or be charged with.

31

--------------------------------------------------------------------------------



        7.3    No Waiver of Lien Priorities    

        (a)   With Respect to the Credit Facility Claim Holders

          (i)  No right of the Credit Facility Claim Holders, the Credit
Facility Agent or any of them to enforce any provision of this Agreement or any
Credit Facility Document shall at any time in any way be prejudiced or impaired
by any act or failure to act on the part of the Company or any other Grantor or
by any act or failure to act by any Credit Facility Claim Holder or the Credit
Facility Agent, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the Credit Facility Documents or any of
the Indenture Documents, regardless of any knowledge thereof which the Credit
Facility Agent or the Credit Facility Claim Holders, or any of them, may have or
be otherwise charged with;

         (ii)  Without in any way limiting the generality of the foregoing
paragraph and subject to this Agreement, the Credit Facility Claim Holders, the
Credit Facility Agent and any of them, may, at any time and from time to time,
without the consent of, or notice to, the Indenture Agent or any Indenture
Holder, without incurring any liabilities to the Indenture Agent or any
Indenture Holder and without impairing or releasing the Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of the Indenture Agent or any Indenture Holder is
affected, impaired or extinguished thereby) do any one or more of the following:

        (A)  change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Credit Facility Claims or any Lien on any Credit Facility Priority
Collateral or guaranty thereof or any liability of the Company or any other
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Credit Facility Claims, without
any restriction as to the amount, tenor or terms of any such increase or
extension, or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the Credit Facility Agent or any of the Credit
Facility Claim Holders, the Credit Facility Claims or any of the Credit Facility
Documents);

        (B)  sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Credit
Facility Priority Collateral or any liability of the Company or any other
Grantor to the Credit Facility Claim Holders or the Credit Facility Agent, or
any liability incurred directly or indirectly in respect thereof;

        (C)  settle or compromise any Credit Facility Claim or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the Credit
Facility Claims) in any manner or order;

        (D)  enter into or amend any Credit Facility Document in order to create
or acquire additional collateral for the Credit Facility Claims, to create and
perfect security interests in and Liens on collateral and to increase and
enhance the exercise of remedies thereunder and take actions in furtherance of
the foregoing; and

        (E)  exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any Credit Facility Priority Collateral and any security and any guarantor or
any liability of the Company or any other Grantor to the Credit Facility Claim
Holders or any liability incurred directly or indirectly in respect thereof.

32

--------------------------------------------------------------------------------



        (iii)  The Indenture Agent, on behalf of itself and the Indenture
Holders, also agrees that the Credit Facility Claim Holders and the Credit
Facility Agent shall have no liability to the Indenture Agent or any Indenture
Holder, and the Indenture Agent, on behalf of itself and the Indenture Holders,
hereby waives any claim against any Credit Facility Claim Holder or the Credit
Facility Agent, arising out of any and all actions which the Credit Facility
Claim Holders or the Credit Facility Agent may take or permit or omit to take
with respect to: (i) the Credit Facility Documents, (ii) the collection of the
Credit Facility Claims or (iii) the foreclosure upon, or sale, liquidation or
other disposition of, any Credit Facility Priority Collateral. The Indenture
Agent, on behalf of itself and the Indenture Holders, agrees that the Credit
Facility Claim Holders and the Credit Facility Agent have no duty to them in
respect of the maintenance or preservation of the Credit Facility Priority
Collateral, the Credit Facility Claims or otherwise; and

        (iv)  The Indenture Agent, on behalf of itself and the Indenture
Holders, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law or any other similar
rights a junior secured creditor may have under applicable law.

        (b)   With Respect to the Indenture Holders

          (i)  No right of the Indenture Holders, the Indenture Agent or any of
them to enforce any provision of this Agreement or any Indenture Document shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any Indenture Holder or the Indenture Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Indenture Documents or any of the Credit Facility Documents, regardless of any
knowledge thereof which the Indenture Agent or the Indenture Holders, or any of
them, may have or be otherwise charged with;

         (ii)  Without in any way limiting the generality of the foregoing
paragraph and subject to this Agreement, the Indenture Holders, the Indenture
Agent and any of them, may, at any time and from time to time, without the
consent of, or notice to, the Credit Facility Agent or any Credit Facility Claim
Holder, without incurring any liabilities to the Credit Facility Agent or any
Credit Facility Claim Holder and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Credit Facility Agent or any Credit
Facility Claim Holder is affected, impaired or extinguished thereby) do any one
or more of the following:

        (A)  change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Indenture Obligations or any Lien on any Indenture Priority
Collateral or guaranty thereof or any liability of the Company or any other
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Indenture Obligations, without
any restriction as to the amount, tenor or terms of any such increase or
extension, or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the Indenture Agent or any of the Indenture
Holders, the Indenture Obligations or any of the Indenture Documents);

        (B)  sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Indenture
Priority Collateral or any liability of the Company or any other Grantor to the
Indenture Holders or the Indenture Agent, or any liability incurred directly or
indirectly in respect thereof;

33

--------------------------------------------------------------------------------







        (C)  settle or compromise any Indenture Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the
Indenture Obligations) in any manner or order;

        (D)  enter into or amend any Indenture Document in order to create or
acquire additional collateral for the Indenture Obligations, to create and
perfect security interests in and Liens on collateral and to increase and
enhance the exercise of remedies thereunder and take actions in furtherance of
the foregoing; and

        (E)  exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any Indenture Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the Indenture Holders or any
liability incurred directly or indirectly in respect thereof.

        (iii)  The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, also agrees that the Indenture Holders and the Indenture
Agent shall have no liability to the Credit Facility Agent or any Credit
Facility Claim Holder, and the Credit Facility Agent, on behalf of itself and
the Credit Facility Claim Holders, hereby waives any claim against any Indenture
Holder or the Indenture Agent, arising out of any and all actions which the
Indenture Holders or the Indenture Agent may take or permit or omit to take with
respect to: (i) the Indenture Documents, (ii) the collection of the Indenture
Obligations or (iii) the foreclosure upon, or sale, liquidation or other
disposition of, any Indenture Priority Collateral (but only so long as such
foreclosure, sale, liquidation or other disposition is conducted in accordance
with Section 3.2(a), (f), (g) and (h)). The Credit Facility Agent, on behalf of
itself and the Credit Facility Claim Holders, agrees that the Indenture Holders
and the Indenture Agent have no duty to them in respect of the maintenance or
preservation of the Indenture Priority Collateral, the Indenture Obligations or
otherwise; and

        (iv)  The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law or any
other similar rights a junior secured creditor may have under applicable law.

        7.4    Obligations Unconditional    

        All rights, interests, agreements and obligations of the Credit Facility
Agent and the Credit Facility Claim Holders and the Indenture Agent and the
Indenture Holders, respectively, hereunder shall remain in full force and effect
irrespective of:

        (a)   any lack of validity or enforceability of any Credit Facility
Documents or any Indenture Documents;

        (b)   any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Credit Facility Claims or Indenture
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other Credit Facility Document or of
the terms of the Indenture or any other Indenture Document;

        (c)   any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or

34

--------------------------------------------------------------------------------






otherwise, of all or any of the Credit Facility Claims or Indenture Obligations
or any guarantee thereof;

        (d)   the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

        (e)   any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Credit Facility Claims or the Indenture Obligations, or of the Indenture
Agent or any Indenture Holder in respect of this Agreement, or of the Credit
Facility Agent or any Credit Facility Claim Holder in respect of this Agreement.

        SECTION 8.    Miscellaneous    

        8.1    Conflicts    

        In the event of any conflict between the provisions of this Agreement
and the provisions of the Credit Facility Documents or the Indenture Documents,
the provisions of this Agreement shall govern as to the relationship between the
Credit Facility Claim Holders and the Indenture Holders.

        8.2    Continuing Nature of this Agreement; Severability    

        This Agreement shall continue to be effective until the Discharge of
Credit Facility Claims or the Discharge of Indenture Obligations shall have
occurred. This is a continuing agreement of lien subordination and (a) the
Credit Facility Claim Holders may continue, at any time and without notice to
the Indenture Agent or any Indenture Holder, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Grantor constituting Credit Facility Claims on reliance hereof and
(b) the Indenture Holders may continue, at any time and without notice to the
Credit Facility Agent or any Credit Facility Claim Holder, to extend credit and
other financial accommodations to or for the benefit of the Company or any other
Grantor constituting Indenture Obligations (including by means of purchasing any
Notes issued by the Company) on reliance hereof. Each of the Indenture Agent, on
behalf of itself and the Indenture Holders, and the Credit Facility Agent, on
behalf of itself and the Credit Facility Claim Holders, hereby waives any right
it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

        8.3    Amendments; Waivers    

        No amendment, modification or waiver of any of the provisions of this
Agreement by the Indenture Agent or the Credit Facility Agent shall be deemed to
be made unless the same shall be in writing signed on behalf of the party making
the same or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. The Company and other
Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement.

        8.4    Information Concerning Financial Condition of the Company and the
Other Grantors    

        (a)   The Credit Facility Agent and the Credit Facility Claim Holders,
on the one hand, and the Indenture Agent and the Indenture Holders, on the other
hand, shall not be responsible for

35

--------------------------------------------------------------------------------






keeping any other Person informed of (i) the financial condition of the Company
and the other Grantors and all endorsers and/or guarantors of the Indenture
Obligations or the Credit Facility Claims and (ii) all other circumstances
bearing upon the risk of nonpayment of the Indenture Obligations or the Credit
Facility Claims.

        (b)   Subject to Section 5.6(b), the Credit Facility Agent and the
Credit Facility Claim Holders shall have no duty to advise the Indenture Agent
or any Indenture Holder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event the Credit
Facility Agent or any of the Credit Facility Claim Holders, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the Indenture Agent or any Indenture Holder, it or they shall be
under no obligation: (i) to make, and the Credit Facility Agent and the Credit
Facility Claim Holders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion,
(iii) to undertake any investigation, or (iv) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

        (c)   Subject to Section 5.6(a), the Indenture Agent and the Indenture
Holders shall have no duty to advise any Credit Facility Agent or any Credit
Facility Claim Holder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event the Indenture
Agent or any of the Indenture Holders, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
any Credit Facility Agent or any Credit Facility Claim Holder, it or they shall
be under no obligation: (i) to make, and the Indenture Agent and the Indenture
Holders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (ii) to provide any additional information
or to provide any such information on any subsequent occasion, (iii) to
undertake any investigation, or (iv) to disclose any information which, pursuant
to accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

        8.5    Subrogation    

        (a)   The Indenture Agent, on behalf of itself and the Indenture
Holders, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Credit Facility Claims has
occurred.

        (b)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, hereby waives any rights of subrogation it may acquire
as a result of any payment hereunder until the Discharge of Indenture
Obligations has occurred.

        8.6    Consent to Jurisdiction; Waivers    

        The parties hereto consent to the jurisdiction of any state or federal
court located in New York, New York, and consent that all service of process may
be made by registered mail directed to such party as provided in Section 8.7
below for such party. The parties hereto waive any objection to any action
instituted hereunder based on forum non conveniens, and any objection to the
venue of any action instituted hereunder. Each of the parties hereto waives any
right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto.

36

--------------------------------------------------------------------------------



        8.7    Notices    

        All notices to the Indenture Holders and the Credit Facility Claim
Holders permitted or required under this Agreement may be sent to the Indenture
Agent and the Credit Facility Agent, respectively. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, sent via
facsimile, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail, one Business Day
after mailing if sent by overnight courier, or four Business Days after deposit
in the U.S. mail (registered or certified, with postage prepaid and properly
addressed). All notices hereunder shall not be effective until received. For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party's name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

        8.8    Further Assurances    

        (a)   The Indenture Agent, on behalf of itself and the Indenture
Holders, agrees that each of them, at the Company's expense, shall take such
further action and shall execute and deliver to the Credit Facility Agent and
the Credit Facility Claim Holders such additional documents and instruments (in
recordable form, if requested) as the Credit Facility Agent or the Credit
Facility Claim Holders may reasonably request to effectuate the terms of and the
lien priorities contemplated by this Agreement.

        (b)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, agrees that each of them, at the Company's expense,
shall take such further action and shall execute and deliver to the Indenture
Agent and the Indenture Holders such additional documents and instruments (in
recordable form, if requested) as the Indenture Agent or the Indenture Holders
may reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

        8.9    Governing Law    

        This Agreement has been delivered and accepted at and shall be deemed to
have been made in New York, New York and shall be interpreted, and the rights
and liabilities of the parties bound hereby determined, in accordance with the
laws of the State of New York.

        8.10    Binding on Successors and Assigns    

        (a)   This Agreement shall be binding upon the Credit Facility Agent,
the Credit Facility Claim Holders, the Indenture Agent, the Indenture Holders,
the Company, the other Grantors and their respective successors and permitted
assigns.

        (b)   This Agreement and the rights and benefits hereof shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns and shall inure to the benefit of each of the holders of Credit Facility
Claims and Indenture Obligations. No other Person, including the Company or any
other Grantor, the Company or any other Grantor as debtor-in-possession or any
trustee in an Insolvency or Liquidation Proceeding, shall have or be entitled to
assert rights or benefits hereunder.

        8.11    Specific Performance    

        (a)   Each of the Credit Facility Agent and the Indenture Agent may
demand specific performance of this Agreement.

        (b)   The Indenture Agent, on behalf of itself and the Indenture
Holders, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might

37

--------------------------------------------------------------------------------






be asserted to bar the remedy of specific performance in any action which may be
brought by the Credit Facility Agent.

        (c)   The Credit Facility Agent, on behalf of itself and the Credit
Facility Claim Holders, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Indenture Agent.

        8.12    Counterparts    

        This Agreement may be executed in one or more counterparts, each of
which shall be an original and all of which shall together constitute one and
the same document.

        8.13    Authorization    

        By its signature, each Person executing this Agreement on behalf of a
party hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.

        8.14    Effectiveness    

        This Agreement shall become effective when executed and delivered by the
parties hereto.

        8.15    Indenture Holders' Purchase Option    

        Upon the occurrence and during the continuance of (a) the acceleration
prior to maturity of all or any portion of the Indebtedness then outstanding
under the Credit Agreement, (b) the exercise of any remedy with respect to Liens
on the Common Collateral by the Credit Facility Agent, (c) a default in any
scheduled payment of principal, premium, if any, interest or fees under the
Indenture or the Credit Agreement that remains uncured or unwaived for a period
of 30 days in the aggregate, or (d) the commencement of an Insolvency or
Liquidation Proceeding, the Noteholders may, at their sole expense and effort,
upon notice from the Indenture Agent at the direction of such Noteholders to the
Company and the Credit Facility Agent, irrevocably require the Credit Facility
Claim Holders to transfer and assign to the Noteholders, without warranty or
representation or recourse (other than the representation or warranty that such
Credit Facility Claims are being transferred without any Lien created by the
Credit Facility Claim Holders), all (but not less than all) of the Credit
Facility Claims and all rights of the Credit Facility Claim Holders under the
Credit Facility Documents with respect to the Credit Facility Claims; provided
that (x) the Credit Facility Agent and the Credit Facility Claim Holders shall
retain all rights to be indemnified or to be held harmless by the Grantors in
accordance with the terms of the Credit Facility Documents, (y) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other governmental authority having jurisdiction, and (z) the Noteholders shall
have paid to the Credit Facility Agent, for the account of the Credit Facility
Claim Holders, in immediately available funds, an amount equal to 100% of the
principal of such Indebtedness (including Credit Facility Hedging Obligations,
Protective Advance Obligations and Credit Facility Cash Management Obligations)
plus all accrued and unpaid interest thereon plus all accrued and unpaid fees
(including, without limitation, reasonable attorney's fees and costs) including
any breakage costs and expenses (other than any other fees that become due as a
result of the prepayment of the loans and other advances under, or early
termination of, the Credit Agreement (such fees are referred to hereinafter as
"Termination Fees")) plus all the other Credit Facility Claims then outstanding
(which shall include, with respect to the aggregate face amount of the letters
of credit outstanding under the Credit Agreement, an amount in cash equal to
105% thereof). In order to effectuate the foregoing, the Credit Facility Agent
shall provide an estimated calculation, upon the written request of the
Noteholders submitted through the Indenture Agent from time to time (but in no
event more than twice in any calendar month), the amount in cash that would be
necessary to so purchase the Credit Facility Claims. If the right set forth in
this

38

--------------------------------------------------------------------------------






Section 8.16 is exercised: (1) the parties shall endeavor to close promptly
thereafter but in any event within ten (10) Business Days of the notice set
forth in the first sentence of this Section 8.15, (2) such purchase of the
Credit Facility Claims shall be exercised pursuant to documentation mutually
acceptable to each of the Credit Facility Agent and the Noteholders purchasing
such claims, and (3) such Credit Facility Claims shall be purchased pro rata
among the Noteholders giving notice to the Indenture Agent of their intent to
exercise the purchase option hereunder according to such Noteholders' portion of
the Indenture Obligations outstanding on the date of purchase pursuant to this
Section 8.15. Notwithstanding anything to the contrary herein, if, at any time
following the consummation of such transfer and assignment and the occurrence of
the Discharge of Credit Facility Claims and the Discharge of Indenture
Obligations (other than the payment of any fees that become due as a result of
the prepayment or termination of the Indenture Obligations), the Noteholders
recover any Termination Fees prior to the first anniversary of the date of such
transfer and assignment is consummated, they shall turn over such fees to Credit
Facility Claim Holders in the form and to the extent received. In the event that
any one or more of the Noteholders exercises the purchase option set forth in
this Section 8.15: (A) the Credit Facility Agent shall have the right, but not
the obligation, to immediately resign under the Credit Facility Documents upon
the closing of such purchase, (B) the purchasing Noteholders shall have the
right, but not the obligation, to require the Credit Facility Agent to
immediately resign under the Credit Facility Documents upon the closing of such
purchase, and (C) the Credit Facility Agent shall take such action with respect
to the Common Collateral in an Insolvency or Liquidation Proceeding as may be
reasonably requested in good faith and in writing by the Indenture Agent (at the
direction and on behalf of the purchasing Noteholders) until the closing of such
purchase (but in no event later than ten (10)Business Days after the delivery of
notice set forth in the first sentence of this Section 8.15); provided, however,
(I) if the Credit Facility Agent so requests, it shall first be indemnified to
its reasonable satisfaction from the purchasing Noteholders against any and all
liability, loss and expense that may be incurred by it by reason of taking or
continuing to take, or refraining from taking, any such action, (II) the Credit
Facility Agent shall not be required to take any action that, in the
determination of the Credit Facility Agent, is not permitted under the Credit
Facility Documents or applicable law or will result in liability to the Credit
Facility Agent or any of the Credit Facility Claim Holders, (III) unless and
until the Credit Facility Agent has received any such written request or
indemnification, the Credit Facility Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Insolvency or Liquidation Proceeding as it shall deem advisable or as the Credit
Facility Claim Holders shall so direct, and (IV) the Credit Facility Agent shall
have the right, but not the obligation, to appoint any purchasing Noteholder, as
its agent for the purposes of taking any action requested by the Indenture Agent
pursuant to this clause (C).

        8.16    Credit Facility Agent and Indenture Agent    

        It is understood and agreed that (a) Keybank National Association is
entering into this Agreement in its capacity as Credit Facility Agent and the
provisions of Article X of the Credit Agreement applicable to it as the "Agent"
thereunder shall also apply to it as Credit Facility Agent hereunder, and
(b) Wilmington Trust FSB is entering in this Agreement in its capacity as
"Trustee" (including its capacity as "Collateral Agent" under the Indenture and
the other Indenture Documents) and the provisions of Articles Seven and Twelve
of the Indenture applicable to the "Trustee" thereunder shall also apply to the
Indenture Agent hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

39

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.



  CREDIT FACILITY AGENT:



 

KEYBANK NATIONAL ASSOCIATION, as Credit Facility Agent



 

By:

 

/s/ John P. Dunn


--------------------------------------------------------------------------------



      Name:   John P. Dunn



      Title:   Vice President



 

Address:

 

127 Public Square
Cleveland, Ohio 44114



 

Attention:

 

Asset Based Lending



 

INDENTURE AGENT:



 

WILMINGTON TRUST FSB, as Indenture Agent



 

By:

 

/s/ Jane Schweiger


--------------------------------------------------------------------------------



      Name:   Jane Schweiger



      Title:   Vice President



 

Address:

 

Wilmington Trust FSB
CCS-Corporate Capital Markets
50 South Sixth Street
Suite 1290
Minneapolis, MN 55402-1544



 

Attention:

 

Kratos Defense & Security Solutions Administrator

S-40

--------------------------------------------------------------------------------






ACKNOWLEDGMENT


        Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Intercreditor Agreement and acknowledges and agrees to the foregoing
terms and provisions. By its signature below, each of the undersigned agrees
that it will, together with its successors and assigns, be bound by the
provisions hereof.

        Each of the undersigned acknowledges and agrees that: (i) although it
may sign this Acknowledgment to the Intercreditor Agreement, it is not a party
thereto and does not and will not receive any right, benefit, priority or
interest under or because of the existence of this Acknowledgment to the
Intercreditor Agreement and (ii) it will execute and deliver such additional
documents and take such additional action as may be necessary or desirable in
the reasonable opinion of any of the Credit Facility Agent and the Indenture
Agent to effectuate the provisions and purposes of the Intercreditor Agreement.

        Each of the undersigned hereby expressly authorizes the Credit Facility
Agent and the Indenture Agent to provide information to each other from time to
time as set forth in this Agreement with respect to the Company, any Grantor,
the Credit Facility Claims and the Indenture Obligations.

    KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
AI METRIX, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DEFENSE SYSTEMS, INCORPORATED
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DIGITAL FUSION SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DIGITAL FUSION, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

--------------------------------------------------------------------------------




 
 
DTI ASSOCIATES, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
HAVERSTICK CONSULTING, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
HAVERSTICK GOVERNMENT SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
HGS HOLDINGS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
JMA ASSOCIATES, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS COMMERCIAL SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS GOVERNMENT SOLUTIONS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

--------------------------------------------------------------------------------




 
 
KRATOS MID-ATLANTIC, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS SOUTHEAST, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
KRATOS SOUTHWEST, L.P.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer of Kratos Texas, Inc. General Partner of Kratos Southwest, LP
 
 
KRATOS TEXAS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
MADISON RESEARCH CORPORATION
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
POLEXIS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
REALITY BASED IT SERVICES, LTD.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

--------------------------------------------------------------------------------




 
 
ROCKET SUPPORT SERVICES, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer of HGS Holdings, Inc., Managing Member of Rocket Support
Services, LLC
 
 
SHADOW I, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SHADOW II, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SHADOW III, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SUMMIT RESEARCH CORPORATION
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
SYS
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
WFI NMC CORP.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

--------------------------------------------------------------------------------




 
 
CHARLESTON MARINE CONTAINERS INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
DALLASTOWN REALTY I, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer of Gichner Holdings, Inc., Member and Manager of Dallastown
Realty I, LLC
 
 
DALLASTOWN REALTY II, LLC
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer of Dallastown Realty I, LLC, Member and Manager of Dallastown
Realty II, LLC
 
 
GICHNER HOLDINGS, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
GICHNER SYSTEMS GROUP, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer
 
 
GICHNER SYSTEMS INTERNATIONAL, INC.
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

        Name:   Deanna H. Lund         Title:   Executive Vice President & Chief
Financial Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



INTERCREDITOR AGREEMENT
ACKNOWLEDGMENT
